EXHIBIT 10.9

--------------------------------------------------------------------------------



STERIS CORPORATION
$200,000,000

$47,500,000 3.20% SENIOR NOTES, SERIES A-1A, DUE DECEMBER 4, 2022
$47,500,000 3.20% SENIOR NOTES, SERIES A-1B, DUE DECEMBER 4, 2022
$40,000,000 3.35% SENIOR NOTES, SERIES A-2A, DUE DECEMBER 4, 2024
$40,000,000 3.35% SENIOR NOTES, SERIES A-2B, DUE DECEMBER 4, 2024
$12,500,000 3.55% SENIOR NOTES, SERIES A-3A, DUE DECEMBER 4, 2027
$12,500,000 3.55% SENIOR NOTES, SERIES A-3B, DUE DECEMBER 4, 2027



______________
NOTE PURCHASE AGREEMENT

_____________






Dated as of December 4, 2012













--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS
(Not a part of the Agreement)
SECTION    HEADING                 PAGE
SECTION 1.
AUTHORIZATION OF NOTES     1

Section 1.1.
Series A Notes     1

Section 1.2.
Subsequent Series     2

SECTION 2.
SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES     2

Section 2.1.
Purchase and Sale of Notes     2

Section 2.2.
Guarantees     3

Section 2.3.
Subsequent Sales     4

SECTION 3.
EXECUTION DATE; INITIAL CLOSINGS     5

SECTION 4.
CONDITIONS TO CLOSING     5

Section 4.1.
Representations and Warranties     6

Section 4.2.
Performance; No Default     6    

Section 4.3.
Compliance Certificates     6

Section 4.4.
Opinions of Counsel     7

Section 4.5.
Purchase Permitted By Applicable Law, Etc.     7

Section 4.6.
Sale of Other Notes     7

Section 4.7.
Bank Credit Agreement, Security Documents, Etc     7

Section 4.8.
[Reserved]     7

Section 4.9.
[Reserved]     7

Section 4.10.
Private Placement Number     8

Section 4.11.
Changes in Corporate Structure    8

Section 4.12.
Funding Instructions    8

Section 4.13.
Proceedings and Documents    8

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8

Section 5.1.
Organization; Power and Authority    8

Section 5.2.
Authorization, Etc.    9

Section 5.3.
Disclosure    9

Section 5.4.
Organization and Ownership of Shares of Subsidiaries    9

Section 5.5.
Financial Statements    10

Section 5.6.
Compliance with Laws, Other Instruments, Etc.    10

Section 5.7.
Governmental Authorizations, Etc.    10

Section 5.8.
Litigation; Observance of Statutes and Orders    10





--------------------------------------------------------------------------------


Section 5.9.
Taxes    11

Section 5.10.
Title to Property; Leases    11

Section 5.11.
Licenses, Permits, Etc.    11

Section 5.12.
Compliance with ERISA    11

Section 5.13.
Private Offering by the Company    12

Section 5.14.
Use of Proceeds; Margin Regulations    12

Section 5.15.
Existing Debt    12

Section 5.16.
Foreign Assets Control Regulations, Etc    13

Section 5.17.
Status under Certain Statutes    14

SECTION 6.
REPRESENTATIONS OF THE PURCHASER    14

Section 6.1.
Purchase for Investment    14

Section 6.2.
Source of Funds    14

SECTION 7.
INFORMATION AS TO THE COMPANY    16

Section 7.1.
Financial and Business Information    16

Section 7.2.
Officer’s Certificate    18

Section 7.3.
Electronic Delivery    19

Section 7.4.
Inspection    19

SECTION 8.
PREPAYMENT OF THE NOTES    20

Section 8.1.
Required Prepayments    20

Section 8.2.
Optional Prepayments with Make-Whole Amount    20

Section 8.3.
Allocation of Partial Prepayments    20

Section 8.4.
Maturity; Surrender, Etc.    21

Section 8.5.
Purchase of Notes    21

Section 8.6.
Make-Whole Amount    21

Section 8.7.
Change In Control    23

SECTION 9.
AFFIRMATIVE COVENANTS    24

Section 9.1.
Compliance with Law    24

Section 9.2.
Insurance    25

Section 9.3.
Maintenance of Properties    25

Section 9.4.
Payment of Taxes    25

Section 9.5.
Corporate Existence, Etc.    25

Section 9.6.
Notes to Rank Pari Passu    25

Section 9.7.
Guaranty by Subsidiaries    26

Section 9.8.
Stock Pledges    26

Section 9.9.
Restricted Subsidiaries    27

SECTION 10.
NEGATIVE COVENANTS    27





--------------------------------------------------------------------------------


Section 10.1.
[Reserved]    27

Section 10.2.
Limitations on Debt    27

Section 10.3.
Limitation on Liens    27

Section 10.4.
Mergers and Consolidations, Etc    29

Section 10.5.
Sale of Assets    30

Section 10.6.
Transactions with Affiliates    32

Section 10.7.
Designation of Subsidiaries    32

Section 10.8.
Terrorism Sanctions Regulations    33

SECTION 11.
EVENTS OF DEFAULT    33

SECTION 12.
REMEDIES ON DEFAULT, ETC.    36

Section 12.1.
Acceleration    36

Section 12.2.
Other Remedies    36

Section 12.3.
Rescission    37

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.    37

SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 37

Section 13.1.
Registration of Notes    37

Section 13.2.
Transfer and Exchange of Notes    37

Section 13.3.
Replacement of Notes    38

SECTION 14.
PAYMENTS ON NOTES    38

Section 14.1.
Place of Payment    38

Section 14.2.
Home Office Payment    39

SECTION 15.
EXPENSES, ETC.    39

Section 15.1.
Transaction Expenses    39

Section 15.2.
Survival    40

SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    40

SECTION 17.
AMENDMENT AND WAIVER    40

Section 17.1.
Requirements    40

Section 17.2.
Solicitation of Holders of Notes    41

Section 17.3.
Binding Effect, Etc.    42

Section 17.4.
Notes Held by Company, Etc.    42

SECTION 18.
NOTICES    43





--------------------------------------------------------------------------------


SECTION 19.
REPRODUCTION OF DOCUMENTS    43

SECTION 20.
CONFIDENTIAL INFORMATION    43

SECTION 21.
SUBSTITUTION OF PURCHASER    45

SECTION 22.
MISCELLANEOUS    45

Section 22.1.
Successors and Assigns    45

Section 22.2.
Payments Due on Non-Business Days    45

Section 22.3.
Severability    45

Section 22.4.
Construction    45

Section 22.5.
Counterparts    46

Section 22.6.
Governing Law    46

Section 22.7.
Submission to Jurisdiction; Waiver of Jury Trial    46

SECTION 23.
TAX INDEMNIFICATION; PAYMENT IN DOLLARS    47

Signature    1








--------------------------------------------------------------------------------


SCHEDULE A    —    INFORMATION RELATING TO INITIAL PURCHASERS
SCHEDULE B    —    DEFINED TERMS


SCHEDULE 5.3    —    Disclosure Materials
SCHEDULE 5.4    —    Subsidiaries of the Company and Ownership of Subsidiary
Stock
SCHEDULE 5.5    —    Financial Statements
SCHEDULE 5.8    —    Litigation, Observance of Statutes and Orders
SCHEDULE 5.11    —    License, Permits, Etc.
SCHEDULE 5.14    —    Use of Proceeds
SCHEDULE 5.15    —    Existing Debt


ANNEX A    —    Existing Debt as of the Second Initial Closing


EXHIBIT 1-A-1
—    Form of 3.20% Senior Notes, Series A-1A, due December 4, 2022



EXHIBIT 1-A-2
—    Form of 3.20% Senior Notes, Series A-1B, due December 4, 2022



EXHIBIT 1-B-1
—    Form of 3.35% Senior Notes, Series A-2A, due December 4, 2024



EXHIBIT 1-B-2
—    Form of 3.35% Senior Notes, Series A-2B, due December 4, 2024



EXHIBIT 1-C-1
—    Form of 3.55% Senior Notes, Series A-3A, due December 4, 2027



EXHIBIT 1-C-2
—    Form of 3.55% Senior Notes, Series A-3B, due December 4, 2027



EXHIBIT 1.2     —    Form of Supplemental Note


EXHIBIT 2.2(a)
—    Form of Subsidiary Guaranty



EXHIBIT 2.2(c)    —    Form of Intercreditor Agreement


EXHIBIT 2.3    —    Form of Supplemental Note Purchase Agreement


EXHIBIT 4.4(a)
—    Form of Opinion of Special Counsel to the Company and the Subsidiary
Guarantors



EXHIBIT 4.4(b)
—    Form of Opinion of Special Counsel to the Purchasers





--------------------------------------------------------------------------------



STERIS CORPORATION
5960 HEISLEY ROAD
MENTOR, OHIO 44060‑1834


$47,500,000 3.20% SENIOR NOTES, SERIES A-1A, DUE DECEMBER 4, 2022
$47,500,000 3.20% SENIOR NOTES, SERIES A-1B, DUE DECEMBER 4, 2022
$40,000,000 3.35% SENIOR NOTES, SERIES A-2A, DUE DECEMBER 4, 2024
$40,000,000 3.35% SENIOR NOTES, SERIES A-2B, DUE DECEMBER 4, 2024
$12,500,000 3.55% SENIOR NOTES, SERIES A-3A, DUE DECEMBER 4, 2027
$12,500,000 3.55% SENIOR NOTES, SERIES A-3B, DUE DECEMBER 4, 2027

Dated as of December 4, 2012
TO THE PURCHASER LISTED IN THE ATTACHED
SCHEDULE A WHO IS A SIGNATORY HERETO:
Ladies and Gentlemen:
STERIS Corporation, an Ohio corporation (the “Company”), agrees with you as
follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

Section 1.1.    Series A Notes    . The Company will authorize the issuance and
sale of:
(a)    $47,500,000 aggregate principal amount of its 3.20% Senior Notes,
Series A‑1A, due December 4, 2022 (the “Series A‑1A Notes”),
(b)    $47,500,000 aggregate principal amount of its 3.20% Senior Notes,
Series A‑1B, due December 4, 2022 (the “Series A‑1B Notes”),
(c)    $40,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A‑2A, due December 4, 2024 (the “Series A‑2A Notes”),
(d)    $40,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A‑2B, due December 4, 2024(the “Series A‑2B Notes”),
(e)    $12,500,000 aggregate principal amount of its 3.55% Senior Notes,
Series A‑3A, due December 4, 2027 (the “Series A‑3A Notes”) and

1

--------------------------------------------------------------------------------



(f)    $12,500,000 aggregate principal amount of its 3.55% Senior Notes,
Series A‑3, due December 4, 2027 (the “Series A‑3B Notes”; the Series A‑1A
Notes, the Series A‑1B Notes, the Series A‑2A Notes, the Series A‑2B Notes, the
Series A‑3A Notes and the Series A‑3B Notes are hereinafter referred to as the
“Series A Notes”).
The Series A Notes shall be substantially in the form set out in Exhibit 1-A-1,
Exhibit 1-A-2, Exhibit 1-B-1, Exhibit 1-B-2, Exhibit 1-C-1 and Exhibit 1-C-2,
respectively, with such changes therefrom, if any, as may be approved by you and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
Section 1.2.    Subsequent Series    . Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series; (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series, (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be subject to required amortization, if any,
and optional prepayments, and (g) shall be expressed to mature on the stated
maturity date, all as set forth in the Supplemental Note Purchase Agreement
relating thereto and shall otherwise be substantially in the form attached
hereto as Exhibit 1.2; provided, no Supplemental Notes shall be issued if at the
time of issuance thereof and after giving effect to the application of proceeds
therefor, any Default or Event of Default shall have occurred and be continuing.
The Series A Notes, and the Supplemental Notes are herein sometimes collectively
referred to as the “Notes.” As used herein, the term “Notes” shall include,
without limitation, each Note delivered pursuant to this Agreement, the Other
Agreements and any other Supplemental Note Purchase Agreement at the Closing
and/or at any Supplemental Closing and each Note delivered in substitution or
exchange for any such Note pursuant hereto.
SECTION 2.
SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES    .

Section 2.1.    Initial Sale of Notes    . Subject to the terms and conditions
of this Agreement, the Company will issue and sell to you and you will purchase
from the Company, at the Closing provided for in Section 3, Series A Notes in
the principal amount and of the tranche specified opposite your name in
Schedule A at the purchase price of 100% of the principal amount

2

--------------------------------------------------------------------------------



thereof. Contemporaneously with entering into this Agreement, the Company is
entering into separate Note Purchase Agreements (the “Other Agreements”)
identical with this Agreement with each of the other purchasers named in
Schedule A (the “Other Purchasers”), providing for the sale at such Closing to
each of the Other Purchasers of Series A Notes in the principal amount and of
the tranche specified opposite its name in Schedule A. You and the Other
Purchasers are herein sometimes collectively referred to as the “Initial
Purchasers”. Your obligation hereunder, and the obligations of the Other
Purchasers under the Other Agreements, are several and not joint obligations,
and you shall have no obligation under any Other Agreement and no liability to
any Person for the performance or nonperformance by any Other Purchaser
thereunder. Without limiting the foregoing, the Company understands and agrees
that your commitment and that of the Other Purchasers under the Other Agreements
to purchase the Series A Notes as herein and therein contemplated does not
constitute a commitment, obligation or indication of interest to purchase any
Supplemental Notes.
Section 2.2.    Guarantees. (a) The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement and the Other Agreements will be absolutely and
unconditionally guaranteed by American Sterilizer Company, a Pennsylvania
corporation, STERIS Inc., a Delaware corporation, Isomedix Operations Inc., a
Delaware corporation, STERIS Isomedix Services, Inc., a Delaware corporation,
United States Endoscopy Group, Inc., an Ohio corporation and Spectrum Surgical
Instruments Corp, an Ohio corporation (together with any additional Subsidiary
who delivers a guaranty pursuant to Section 9.7, the “Subsidiary Guarantors”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2(a)
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, the “Subsidiary Guaranty”).
(b)    Any pledge agreements, instruments, documents and agreements pursuant to
which the Company or any Subsidiary agrees to grant Liens in favor of the
KeyBank National Association or a replacement or substitute national banking
association, as collateral agent (the “Collateral Agent”) for the ratable
benefit of the Creditors are hereinafter referred to as the “Collateral
Documents”. The Collateral Documents and the Subsidiary Guaranty are hereinafter
collectively referred to as the “Security Documents.”
(c)    The enforcement of the rights and benefits in respect of the Security
Documents and the allocation of proceeds thereof will be subject to an amended
and restated intercreditor agreement dated as of August 15, 2008 entered into by
the Agent on behalf of the Banks, a majority in aggregate principal amount of
the 2003 Noteholders, the 2008 Noteholders, and the Collateral Agent, and joined
by you and the Other Purchasers, substantially in the form of Exhibit 2.2(c)
attached hereto and made a part hereof (as the same may be further amended,
supplemented, restated or otherwise modified or replaced from time to time, the
“Intercreditor Agreement”).

3

--------------------------------------------------------------------------------



(d)    If at any time the Company or any Subsidiary shall grant to any one or
more of the Agent, the Banks, the 2008 Noteholders or the 2003 Noteholders
security of any kind or provide any one or more of the Agent, the Banks, the
2008 Noteholders or the 2003 Noteholders with additional guaranties or other
credit support of any kind pursuant to the requirements of the Bank Credit
Agreement, the 2008 Note Purchase Agreements or the 2003 Note Purchase
Agreements, then the Company or such Subsidiary shall grant to the holders of
the Notes the same security or guaranty so that the holders of the Notes shall
at all times be secured on an equal and pro rata basis with the Banks, the
holders of the 2008 Notes and the holders of the 2003 Notes pursuant to the
Intercreditor Agreement. All such additional guaranties shall be given to the
holders of the Notes pursuant to Section 9.7 of this Agreement.
(e)    The holders of the Notes agree that the obligations of any Subsidiary
under the Subsidiary Guaranty and the Liens of the Collateral Documents in
respect of all or any part of the Collateral therein described shall be
automatically released and discharged without the necessity of further action on
the part of the holders of the Notes if, and to the extent, the corresponding
guaranty or Lien given pursuant to the terms of the Bank Credit Agreement, the
2008 Note Purchase Agreements and the 2003 Note Purchase Agreements is released
and discharged, provided that in the event the Company or any Subsidiary shall
again become obligated under or with respect to the previously discharged
Subsidiary Guaranty or again grant the discharged Lien, as the case may be,
pursuant to the terms and provisions of the Subsidiary Guaranty, a Collateral
Document, the Bank Credit Agreement, the 2008 Note Purchase Agreements or the
2003 Note Purchase Agreements or any additional bank loan agreement entered into
by the Company pursuant to which such lenders make available to the Company
credit facilities which are pari passu with the Notes, then the Lien granted by
the Company or its Subsidiaries under a Collateral Document or obligations of
such Subsidiary under the Subsidiary Guaranty, as the case may be, shall be
reinstated and any release thereof previously given shall be deemed null and
void, and such Subsidiary Guaranty shall again benefit the holders of the Notes
on an equal and pro rata basis and such reinstated Lien and Subsidiary Guaranty
shall once again be subject to the terms of the Intercreditor Agreement. Any
release by the holders of the Notes under this Section 2.2(e) shall be deemed to
have occurred concurrently with the release and discharge under the Bank Credit
Agreement. Further, any reinstatement of a Subsidiary Guaranty or Lien pursuant
to the terms hereof shall comply with the terms of Sections 9.7 and 9.8 hereof.
The Company shall promptly notify the holders of the Notes of any release of a
Subsidiary Guaranty pursuant to this Section 2.2(e) and shall deliver evidence
of any release or discharge of a guaranty or Lien in customary form.
Section 2.3.    Subsequent Sales    . At any time, and from time to time, the
Company and one or more Eligible Purchasers may enter into an agreement
substantially in the form of the Supplemental Note Purchase Agreement attached
hereto as Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the
Company shall agree to sell to each such Eligible Purchaser

4

--------------------------------------------------------------------------------



named on the Supplemental Purchaser Schedule attached thereto (collectively, the
“Supplemental Purchasers”) and, subject to the terms and conditions herein and
therein set forth, each such Supplemental Purchaser shall agree to purchase from
the Company the aggregate principal amount of the Series of Supplemental Notes
(which series shall be at least $25,000,000 and may consist of more than one
different and separate tranches, but all such different and separate tranches of
the same Series shall constitute one Series) described in such Supplemental Note
Purchase Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental Notes of the Series described in such Supplemental Note
Purchase Agreement will take place at the location, date and time set forth
therein at a closing (a “Supplemental Closing”). At such Supplemental Closing
the Company will deliver to each such Supplemental Purchaser one or more Notes
of the Series to be purchased by such Supplemental Purchaser registered in such
Supplemental Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Notes of such Series to be purchased by such
Supplemental Purchaser and in the denomination or denominations specified with
respect to such Supplemental Purchaser in such Supplemental Purchaser Schedule
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account on the date of such
Supplemental Closing (a “Supplemental Closing Date”) (as specified in a notice
to each such Supplemental Purchaser at least three Business Days prior to such
Supplemental Closing Date).
SECTION 3.
EXECUTION DATE; INITIAL CLOSINGS    .

The execution and delivery of this Agreement and the Other Agreements will be
made at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 on December 4, 2012 (the “Execution Date”).
The sale and purchase of the Series A Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, IL 60603, at 10:00 a.m. (Chicago time), at not more than two
closings (individually an “Initial Closing” and, collectively, the “Initial
Closings”). The first Initial Closing, at which Initial Closing the Series A‑1A
Notes, the Series A‑2A Notes and the Series A‑3A Notes are, subject to this
Section 3 and Section 4, to be purchased, shall be held on December 4, 2012 or
on such other Business Day thereafter on or prior to December 6, 2012 as may be
agreed upon by the Company and the Initial Purchasers (the “First Initial
Closing”); the second Initial Closing, at which Initial Closing the Series A-1B
Notes, the Series A-2B Notes and the Series A-3B Notes are, subject to this
Section 3 and Section 4, to be purchased, shall be held on February 4, 2013 or
on such other Business Day thereafter on or prior to February 6, 2013 as may be
agreed upon by the Company and the Initial Purchasers (the “Second Initial
Closing”). At each Initial Closing the Company will deliver to you

5

--------------------------------------------------------------------------------



the Series A Notes in the tranche to be purchased by you in the form of a single
Series A Note for each tranche of the Notes to be purchased by you (or such
greater number of Series A Notes in denominations of at least $200,000 as you
may request) dated the date of the Initial Closing and registered in your name
(or in the name of your nominee), against delivery by you to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to its account at PNC Bank, as referred to in the written instructions
delivered pursuant to Section 4.12 hereof. If at the Initial Closing the Company
shall fail to tender such Series A Notes to you as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to your satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment. The Initial Closing
and each Supplemental Closing are hereinafter sometimes each referred to as
“Closing.”
SECTION 4.
CONDITIONS TO CLOSING    .

Your obligation to execute and deliver this Agreement at the Execution Date is
subject to the representations and warranties of the Company in this Agreement
being correct when made on the Execution Date. The obligations of each Initial
Purchaser to purchase and pay for the Series A Notes to be sold at an Initial
Closing is subject to the fulfillment to your satisfaction prior to or on the
date of such Initial Closing to the following conditions set forth in this
Section 4. Each Supplemental Purchaser’s obligation to execute and deliver a
Supplemental Note Purchase Agreement and the obligations of each Supplemental
Purchaser to purchase and pay for the Notes to be sold at the applicable
Supplemental Closing is subject to the fulfillment to such Supplemental
Purchasers’ satisfaction prior to or on the date of such Closing, of the
following conditions set forth in this Section 4.
Section 4.1.    Representations and Warranties    . (a) The representations and
warranties of the Company in this Agreement shall be correct when made on the
date of such Initial Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and,
in the case of any Supplemental Closing, the representations and warranties of
the Company in this Agreement, as modified by any amendment, supplement or
superseding provision pursuant to the Supplemental Note Purchase Agreement shall
be correct when made on the date of such Supplemental Closing (or if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(b)    The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made on the date of such Initial
Closing (or if such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date),

6

--------------------------------------------------------------------------------



and, in the case of any Supplemental Closing, the representations and warranties
of the Subsidiary Guarantor, as modified by any amendment, supplement or
superseding provision pursuant to any supplemental agreement shall be correct
when made on the date of such Supplemental Closing (or if such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).
Section 4.2.    Performance; No Default    . (a) The Company shall have
performed and complied with all material agreements and conditions contained in
this Agreement (or in the applicable Supplemental Note Purchase Agreement)
required to be performed or complied with by it prior to or at the time of such
applicable Closing, and after giving effect to the issue and sale of the Notes
(and the application of the proceeds thereof as contemplated by Schedule 5.14),
no Default or Event of Default shall have occurred and be continuing.
(b)    Each Subsidiary Guarantor shall have performed and complied with all
material agreements and conditions contained in the Subsidiary Guaranty required
to be performed and complied with by it prior to or at the time of such
applicable Closing, and after giving effect to the issue and sale of Notes (and
the application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.
Section 4.3.    Compliance Certificates    .
(a)    Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of such applicable Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been
fulfilled.
(b)    Subsidiary Guarantor Officer’s Certificate. Each Subsidiary Guarantor
shall have delivered to you a certificate of an authorized officer, dated the
date of such applicable Closing certifying that the conditions set forth in
Sections 4.1(b), 4.2(b) and 4.11 have been fulfilled.
(c)    Authorization Certificate. The Company shall have delivered to you a
certificate dated the date of such applicable Closing certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes, the Agreement, the Other
Agreements or the Supplemental Note Purchase Agreement, as the case may be, and
the Security Documents to which it is a party.
(d)    Subsidiary Guarantor Authorization Certificate. Each Subsidiary Guarantor
shall have delivered to you a certificate dated the date of such applicable
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty.

7

--------------------------------------------------------------------------------



Section 4.4.    Opinions of Counsel    . You shall have received opinions in
form and substance satisfactory to you, dated the date of such applicable
Closing (a) from Jones Day, counsel for the Company and the Subsidiary
Guarantors, and/or such other counsel for the Company and the Subsidiary
Guarantors, which may include in-house counsel, covering the matters set forth
in Exhibit 4.4(a) (and the Company hereby instructs its counsel to deliver such
opinion to you) and (b) from Chapman and Cutler LLP, your special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc    . On the date of
such applicable Closing your purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject you to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the applicable Closing.
If requested by you, you shall have received an Officer’s Certificate certifying
as to such matters of fact as you may reasonably specify to enable you to
determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes    . Contemporaneously with such applicable
Closing, the Company shall sell to the Other Purchasers, and the Other
Purchasers shall purchase, the Notes to be purchased by them at such Closing as
specified in Schedule A to this Agreement or the Supplemental Note Purchase
Agreement, as the case may be.
Section 4.7.    Bank Credit Agreement, Security Documents, Etc    . (a) All
necessary consents, joinders and acknowledgements relating to the Bank Credit
Agreement, the 2008 Note Purchase Agreements, the 2003 Note Purchase Agreements,
the Security Documents and the Intercreditor Agreement shall be in form and
substance satisfactory to you and your special counsel, shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect and you shall have received true, correct and complete copies of each
thereof.
(b)    At each Supplemental Closing, the Security Documents (including, without
limitation, the Subsidiary Guaranty) and the Intercreditor Agreement shall be
amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.
Section 4.8.    [Reserved]    .

8

--------------------------------------------------------------------------------



Section 4.9.    [Reserved]
Section 4.10.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Notes then to be issued.
Section 4.11.    Changes in Corporate Structure    . Other than as permitted by
the terms of this Agreement after the Execution Date, the Company and the
Subsidiary Guarantors shall not have changed their jurisdiction of incorporation
or been a party to any merger or consolidation and shall not have succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.
Section 4.12.    Funding Instructions    . At least three Business Days prior to
the date of such Closing, you shall have received written instructions executed
by a Responsible Officer of the Company directing the manner of the payment of
funds and setting forth (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number, (c) the account name and number into
which the purchase price for the Notes is to be deposited, (d) the name and
telephone number of the account representative responsible for verifying receipt
of such funds and (e) any other information that may be required to effect such
transfer.
Section 4.13.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to you and your special counsel, and you and your special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as you or they may reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .

The Company represents and warrants to you on the Execution Date and the date of
each Initial Closing those representations and warranties set forth in
Sections 5.1 through Section 5.17:
The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement or amend, as appropriate, the following representations
and warranties, as well as the schedules related thereto, pursuant to a
Supplemental Note Purchase Agreement on the date of each Supplemental Closing;
provided that no such supplement or amendment to any representation or warranty
applicable to any Supplemental Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on the Execution

9

--------------------------------------------------------------------------------



Date or on any Initial Closing or any determination of the falseness or
inaccuracy thereof within the limitations of Section 11(e).
Section 5.1.    Organization; Power and Authority    . The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement, the Other
Agreements, the Notes and the Security Documents to which it is a party and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc    . This Agreement, the Other Agreements,
the Notes and the Security Documents to which it is a party have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof and upon
receipt of consideration therefor each Note will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.3.    Disclosure    . The Company, through its agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated has delivered to you and each Other
Purchaser a copy of a Private Placement Memorandum, dated October 29, 2012 as
amended or supplemented (the “Memorandum”), relating to the transactions
contemplated hereby. This Agreement, the Memorandum, the Securities and Exchange
Commission filings, press releases and other documents identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made. Since March 31, 2012,
there has been no change in the financial condition, operations, business or
properties of the Company or any of its Subsidiaries except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, except as disclosed in Schedule 5.8.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries    .
(a) Schedule 5.4 is (except as noted therein) a complete and correct list (i) of
the Company’s

10

--------------------------------------------------------------------------------



Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary and (ii) of the Company’s Restricted Subsidiaries.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4 and except for Liens permitted by
Section 10.3(e)).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
Section 5.5.    Financial Statements    . The Company has made available to each
Purchaser copies of the consolidated financial statements of the Company and its
Subsidiaries included in those reports listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
financial statements and the consolidated results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).
Section 5.6.    Compliance with Laws, Other Instruments, Etc    . The execution,
delivery and performance by the Company of this Agreement, the Other Agreements,
the Notes and the Security Documents to which its is a party will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Restricted Subsidiary (except the creation of Liens contemplated by the
Collateral Documents) under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Restricted
Subsidiary is bound or by which the Company or any Restricted Subsidiary or any
of their respective properties may be bound or affected, (b) conflict with or
result in a breach

11

--------------------------------------------------------------------------------



of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Restricted Subsidiary or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Restricted Subsidiary.
Section 5.7.    Governmental Authorizations, Etc    . No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement, the Other Documents, the Notes
or the Security Documents to which it is a party.
Section 5.8.    Litigation; Observance of Statutes and Orders    . (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
(b)    Except as disclosed in Schedule 5.8, neither the Company nor any
Restricted Subsidiary is in default under any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes    . The Company and its Restricted Subsidiaries have
filed all tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments payable by them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Restricted Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The federal
income tax liabilities of the Company and its Subsidiaries are not subject to
further review by the Internal Revenue Service and have been paid, for all
fiscal years up to and including the fiscal year ended March 31, 2009.
Section 5.10.    Title to Property; Leases    . The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the

12

--------------------------------------------------------------------------------



Company or any Restricted Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement except for those defects in title
and Liens that individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. All Material leases are valid and
subsisting and are in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc    . Except as disclosed in
Schedule 5.11, the Company and its Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that are
Material, without known conflict with the rights of others, except for those
conflicts that, individually or in the aggregate, would not have a Material
Adverse Effect.
Section 5.12.    Compliance with ERISA    . (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance which have not
resulted in and would not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
and no event, transaction or condition has occurred or exists that would
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to Section 436 or 430 of the Code (or the predecessor provisions
of Sections 401(a)(29) or 412 of the Code), other than such liabilities or Liens
as would not be individually or in the aggregate reasonably be expected to be
Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans subject to ERISA (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $20,000,000. The
term “benefit liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

13

--------------------------------------------------------------------------------



(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Restricted Subsidiaries does not exceed
$25,000,000.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
Section 5.13.    Private Offering by the Company    . Neither the Company nor,
assuming the accuracy of the Offeree Letters, anyone acting on its behalf has
offered the Series A Notes, the Subsidiary Guaranties or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than you, the
Other Purchasers and not more than 20 other Institutional Investors, each of
which has been offered the Series A Notes at a private sale for investment.
Neither the Company nor, assuming the accuracy of the Offeree Letter, anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes or the Subsidiary Guaranties to the registration
requirements of Section 5 of the Securities Act.
Section 5.14.    Use of Proceeds; Margin Regulations    . The Company will apply
the proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Debt    . Schedule 5.15 sets forth a complete and
correct list of all outstanding Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Debt not listed on Schedule 5.15 does not exceed

14

--------------------------------------------------------------------------------



$25,000,000) of the Company and its Restricted Subsidiaries as of November 15,
2012, since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the Debt of
the Company or its Restricted Subsidiaries. Neither the Company nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
or such Restricted Subsidiary and no event or condition exists with respect to
any Debt of the Company or any Restricted Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment, other than with respect to any such
Debt, a default under which would not individually or in the aggregate have a
Material Adverse Effect. Annex A to be attached hereto on the date of the Second
Initial Closing will correctly describe all outstanding Debt and any Liens
securing such Debt of the Company and its Subsidiaries as of the date of the
Second Initial Closing. Since the First Initial Closing, there shall have been
no Material increase in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or its Subsidiaries listed on
Schedule 5.15 (other than the inclusion of the Series A‑1A Notes, the
Series A‑2A Notes and the Series A‑3A Notes and Debt under the Bank Credit
Agreement incurred without increase to the total commitment of the Banks
thereunder and for general corporate purposes, including, but not limited to
capital expenditures, dividends, share buybacks and acquisitions).
Section 5.16.    Foreign Assets Control Regulations, Etc    . (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) or a Person that is
otherwise subject to an OFAC Sanctions Program (an “OFAC Listed Person”) or (ii)
a department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii), a
“Blocked Person”).
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used, directly by the Company or indirectly through any Controlled
Entity, in connection with any investment in, or any transactions or dealings
with, any Blocked Person or for investment in the Iranian energy sector
(as defined in section 201 (1) of CISADA).
(c)    To the Company’s knowledge, neither the Company nor any Controlled Entity
(i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been

15

--------------------------------------------------------------------------------



assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws.
(d)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is in
compliance with all applicable current and future anti-corruption laws and
regulations.
Section 5.17.    Status under Certain Statutes    . Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.
SECTION 6.
REPRESENTATIONS OF THE PURCHASER    .

Section 6.1.    Purchase for Investment    . You represent that (i) you are
purchasing the Notes for your own account or for one or more separate accounts
maintained by you or for the account of one or more pension or trust funds and
not with a view to the distribution thereof; provided that the disposition and
sale of your or their property shall at all times be within your or their
control, and (ii) you and any such pension or trust funds are a “qualified
institutional buyer” within the meaning of Rule 144A(a)(1) under the Securities
Act. You understand that the Notes and the Subsidiary Guaranties have not been,
and will not be, registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes and the Subsidiary Guaranties.
Section 6.2.    Source of Funds    . You represent that at least one of the
following statements is an accurate representation as to each source of funds (a
“Source”) to be used by you to pay the purchase price of the Notes to be
purchased by you hereunder:

16

--------------------------------------------------------------------------------



(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with your state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91‑38 and, except as have been disclosed by you to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption), no
employee benefit plan’s assets that are managed by the QPAM in such investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization and managed by such QPAM, represent more than 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all

17

--------------------------------------------------------------------------------



other employee benefit plans established or maintained by the same employer or
by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.
SECTION 7.
INFORMATION AS TO THE COMPANY    .

Section 7.1.    Financial and Business Information    . The Company shall
furnish to each Purchaser and each holder of Notes that is an Institutional
Investor:
(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

18

--------------------------------------------------------------------------------



(ii)    consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10‑Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);
(b)    Annual Statements — within 140 days after the end of each fiscal year of
the Company, copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
(ii)    consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Company’s Annual
Report on Form 10‑K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

19

--------------------------------------------------------------------------------



(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening in
writing by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Unrestricted Subsidiaries — if and for so long as Unrestricted
Subsidiaries contribute in the aggregate 10% or more of the Consolidated Total
Assets or 10% or more

20

--------------------------------------------------------------------------------



of Consolidated EBITDA in any fiscal period of the Company and its consolidated
Subsidiaries, then the Company shall be required, within the respective periods
provided in Sections 7.1(a) and 7.1(b), to provide consolidated financial
statements of the Company and its Restricted Subsidiaries pursuant to
Sections 7.1(a) and 7.1(b), without taking into consideration the financial
statements pertaining to Unrestricted Subsidiaries, together with a table
reflecting eliminations or adjustments required to reconcile such financial
statements to the financial statements of the Company and its consolidated
Subsidiaries, with the effect and result that financial terms and definitions
used in determining compliance with financial covenants herein contained shall
apply to the Company and its Restricted Subsidiaries, rather than the Company
and its consolidated Subsidiaries;
(g)    Requested Information — with reasonable promptness and subject to Section
20, such other available information relating to the business, operations,
affairs, financial condition, assets or properties of the Company or any of its
Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes, including any such requests in connection
with a formal request by the Securities Valuation Office of the NAIC (or any
successor to the duties thereof) related to the assignment or maintenance of a
designation of a rating with respect to the Notes;
(h)    Supplemental Note Purchase Agreements — promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance.
Section 7.2.    Officer’s Certificate    . Each set of financial statements
furnished to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied or preceded by a certificate of a Senior Financial
Officer setting forth:
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.2 hereof during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and
(b)    Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the

21

--------------------------------------------------------------------------------



transactions and conditions of the Company and its Restricted Subsidiaries from
the beginning of the quarterly or annual period covered by the statements then
being furnished to the date of the certificate and that such review shall not
have disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.
Section 7.3.    Electronic Delivery    . Financial statements and officers’
certificates required to be delivered by the Company to a holder of Notes
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if (i) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related certificate satisfying the requirements of
Section 7.2 are delivered to the holder of Notes by e-mail at the email address
provided to the Company by such holder in writing or (ii) the Company shall have
timely filed such Form 10-Q or Form 10-K, satisfying the requirements of Section
7.1(a) or (b) as the case may be, with the SEC on “EDGAR” and shall have made
such Form available on its home page on the worldwide web (at the date of this
Agreement located at www.steris.com) and shall have delivered the related
certificate satisfying the requirements of Section 7.2 to the holder of the
Notes by e-mail at the email address provided to the Company by such holder in
writing or (iii) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company in IntraLinks or on
any other similar website to which each holder of Notes has free access or (iv)
the Company shall have filed any of the items referred to in Section 7.1(c) with
the SEC on “EDGAR”, and shall have made such items available on its home page on
the worldwide web or if any of such items are timely posted by or on behalf of
the Company on IntraLinks or any other similar website to which each holder of
Notes has free access; provided however, that in the case of any of clause (ii),
(iii) or (iv) the Company shall concurrently with such filing or posting give
notice to each holder of Notes of such posting or filing and provided further,
that upon request of any holder, the Company will thereafter deliver written
copies of such forms, financial statements and certificates to such holder. Each
holder shall be responsible for providing its email address to the Company on a
timely basis to enable the Company to effect deliveries via email pursuant to
clauses (i) or (ii) above. Notwithstanding the foregoing or any Intralinks or
similar electronic delivery, the parties agree that the provisions of Section 20
shall control the actions of the parties with respect to Confidential
Information delivered to, or received by, the holders of the Notes.
Section 7.4.    Inspection    . The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:

22

--------------------------------------------------------------------------------



(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Restricted Subsidiaries with a Senior
Financial Officer of the Company, and, with the consent of the Company (which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Restricted Subsidiary, all at such reasonable
times and as often as may be reasonably requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company and upon reasonable prior notice to the Company, to visit and
inspect any of the offices or properties of the Company or any Restricted
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective Senior Financial
Officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Restricted Subsidiaries), all at such times and as often as may
be reasonably requested in writing.
SECTION 8.
PREPAYMENT OF THE NOTES    .

Section 8.1.    Required Prepayments    . No regularly scheduled prepayment of
the principal of any tranche of the Series A Notes is required prior to the
final maturity thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any Series of the Notes, in an amount not less
than 10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details

23

--------------------------------------------------------------------------------



of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of the Series of Notes to be prepaid a certificate
of a Senior Financial Officer specifying the calculation of such Make-Whole
Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of any
partial prepayment of the Notes of any Series pursuant to Section 8.2, the
principal amount of the Notes of such Series to be prepaid shall be allocated
among each tranche of the Notes of such Series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
of each tranche of the Notes of such Series not theretofore called for
prepayment.
Section 8.4.    Maturity; Surrender, Etc    . In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding tranches of the Notes of any Series except
(a) upon the payment or prepayment of each tranche of the Notes of such Series
in accordance with the terms of this Agreement or the applicable Supplemental
Note Purchase Agreement pursuant to which the Notes of such Series were issued
or (b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes of such Series at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement or the applicable
Supplemental Note Purchase Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

24

--------------------------------------------------------------------------------



Section 8.6.    Make-Whole Amount    . The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” of the Bloomberg Financial Markets Services Screen (or, if not available,
any other national recognized trading screen reporting on‑line intraday trading
in the U.S. Treasury securities) for actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded on-the-run U.S. Treasury
securities having a constant maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. Such implied yield will be
determined, if necessary, by (i) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between (1) the actively traded on-the-run U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life and (2) the actively traded on-the-run U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life.

25

--------------------------------------------------------------------------------



“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.     Change in Control    .
(a)    Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.7.
(b)    Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) subject to subparagraph (d),
contemporaneously with the consummation

26

--------------------------------------------------------------------------------



of such Change in Control, it prepays all Notes required to be prepaid in
accordance with this Section 8.7.
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
(subject to subparagraph (f)) not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).
(d)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.7. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.7, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.
(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraphs (a) and (b) and
accepted in accordance with subparagraph (d) of this Section 8.7 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. Subject to compliance with applicable law and other Company
obligations, the Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change in Control and the prepayment are expected to occur, and
(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

27

--------------------------------------------------------------------------------



(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the date by which any holder of a Note
that wishes to accept such offer must deliver notice thereof to the Company,
which date shall not be earlier than three Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.7(b),
three Business Days prior to the date of the action referred to in Section
8.7(b)(i).
(h)    Securities Laws. The Company will comply with all applicable requirements
of the Exchange Act and any other securities laws and regulations thereunder to
the extent those laws and regulations are applicable in connection with the
repurchase of the notes as a result of a Change in Control. To the extent that
the provisions of any such securities laws or regulations conflict with the
provisions of this Section 8.7, the Company will comply with those securities
laws and regulations and will not be deemed to have breached its obligations
under this Section 8.7 by virtue of any such conflict.
SECTION 9.
AFFIRMATIVE COVENANTS    .

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law    . The Company will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
Section 9.2.    Insurance    . The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Company reasonably
deems prudent.

28

--------------------------------------------------------------------------------



Section 9.3.    Maintenance of Properties    . The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear or any casualty which would
not, individually or in the aggregate, have a Material Adverse Effect), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 9.4.    Payment of Taxes    . The Company will, and will cause each of
its Restricted Subsidiaries to, file all income tax or similar tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies payable by any of them, to the extent such taxes
and assessments have become due and payable and before they have become
delinquent; provided that neither the Company nor any Restricted Subsidiary need
pay any such tax or assessment if (a) the amount, applicability or validity
thereof is contested by the Company or such Restricted Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Restricted Subsidiary has established adequate reserves therefor in accordance
with GAAP on the books of the Company or such Subsidiary or (b) the nonpayment
of all such taxes and assessments in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . Except as permitted by
Section 10.4, the Company will at all times preserve and keep in full force and
effect its corporate existence. Except as permitted by Sections 10.4 and 10.5,
the Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Restricted Subsidiaries (unless merged into
the Company or a Restricted Subsidiary) and all rights and franchises of the
Company and its Restricted Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not, individually
or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Notes to Rank Pari Passu    . The Notes and all other
obligations under this Agreement of the Company are and at all times shall rank
at least pari passu in right of payment with all other present and future
unsecured Debt (actual or contingent) of the Company which is not expressed to
be subordinate or junior in rank to any other unsecured Debt of the Company.
Section 9.7.    Guaranty by Subsidiaries    . The Company will cause each
Subsidiary which delivers a Guaranty pursuant to the Bank Credit Agreement, the
2008 Note Purchase Agreements or the 2003 Note Purchase Agreements or becomes an
obligor, co-obligor, borrower

29

--------------------------------------------------------------------------------



or co-borrower under the Bank Credit Agreement, the 2008 Note Purchase
Agreements or the 2003 Note Purchase Agreements to concurrently enter into a
Subsidiary Guaranty, and within three Business Days thereafter will deliver to
each of the holders of the Notes the following items:
(a)    an executed counterpart of the joinder agreement pursuant to which such
Subsidiary has become bound by the Subsidiary Guaranty;
(b)    a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and the Subsidiary Guaranty, as applicable;
(c)    such documents and evidence with respect to such Subsidiary as the
Required Holders may reasonably request in order to establish the existence and
good standing of such Subsidiary and the authorization of the transactions
contemplated by the Subsidiary Guaranty; and
(d)    an opinion of counsel satisfactory to the Required Holders to the effect
that such Subsidiary Guaranty has been duly authorized, executed and delivered
and constitutes the legal, valid and binding contract and agreement of such
Subsidiary enforceable in accordance with its terms, except as an enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
Section 9.8.    Stock Pledges    . If at any time, pursuant to the terms and
conditions of the Bank Credit Agreement, the 2008 Note Purchase Agreements or
the 2003 Note Purchase Agreements, the Company or any existing or newly acquired
or formed Subsidiary shall pledge, grant, assign or convey to the Banks, the
holders of the 2008 Notes or holders of the 2003 Notes, or any one or more of
them, a Lien on the stock of any foreign Subsidiary, the Company or such
Subsidiary shall execute and concurrently deliver to the Collateral Agent for
the benefit of the holders of the Notes a stock pledge in substantially the same
form as delivered to the Banks, the holders of the 2008 Notes or holders of the
2003 Notes, or any one or more of them, or the lien granted for the benefit of
the Banks, the holders of the 2008 Notes or holders of the 2003 Notes shall also
be for the benefit of the holders of the Notes and the Company shall deliver, or
shall cause to be delivered, to the holders of the Notes (a) all such
certificates, resolutions, legal opinions and other related items in
substantially the same forms as those delivered to and accepted by the Banks,
the holders of the 2008 Notes or holders of the 2003 Notes and (b) all such
amendments to this Agreement, the Intercreditor Agreement and the Collateral
Documents as may reasonably be deemed necessary by the holders of the Notes in
order to reflect the existence of such Lien on the shares of

30

--------------------------------------------------------------------------------



foreign Subsidiary stock and the Company’s compliance with the requirements of
Section 9.6 with respect to any such stock pledge granted to or for the benefit
of the holders of the Notes and to or for the benefit of the Banks, the holders
of the 2008 Notes or the holders of the 2003 Notes.
Section 9.9.    Restricted Subsidiaries    . (a)     Subject to paragraph (b)
below the Company will at all times, (i) maintain the aggregate value of the
assets of the Company and the then existing Restricted Subsidiaries, at not less
than 85% of Consolidated Total Assets and (ii) ensure that not less than 85% of
Consolidated EBITDA for each period is attributable to the Company and the then
existing Restricted Subsidiaries.
(b)    If at any time, (i) the aggregate consolidated value of the assets of the
Company and the then existing Restricted Subsidiaries do not together account
for 85% or more of Consolidated Total Assets or (ii) less than 85% of
Consolidated EBITDA for a period is attributable to the Company and the then
existing Restricted Subsidiaries, the Company shall promptly designate, pursuant
to Section 10.7, such other Subsidiaries of the Company (which would not
otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries hereunder so
that such 85% thresholds are satisfied.
SECTION 10.
NEGATIVE COVENANTS    .

The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    [Reserved]    .
Section 10.2.    Limitations on Debt    . (a) The Company will not at any time
permit the ratio of (i) Consolidated Total Debt to (ii) Consolidated EBITDA for
the immediately preceding four consecutive fiscal quarter period to exceed 3.50
to 1.0.
(b)    The Company will not at any time permit Priority Debt to exceed 20% of
Consolidated Total Capitalization.
Section 10.3.    Limitation on Liens    . The Company will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire, or permit any Restricted Subsidiary to acquire, any property or
assets upon conditional sales agreements or other title retention devices,
except:
(a)    Liens for taxes and assessments or governmental charges or levies and
Liens securing claims or demands of mechanics and materialmen; provided that
payment thereof

31

--------------------------------------------------------------------------------



is not at the time required by Section 9.4 or such Liens are being contested in
good faith by the Company or any Restricted Subsidiary;
(b)    Liens of or resulting from any judgment or award, (i) the time for the
appeal or petition for rehearing of which shall not have expired, or (ii) in
respect of which the Company or a Restricted Subsidiary shall at all times in
good faith be prosecuting an appeal or proceeding for a review and in respect of
which a stay of execution pending such appeal or proceeding for review shall
have been secured; provided that the Company or such Restricted Subsidiary
(1) is contesting such judgment or award on a timely basis, in good faith and by
appropriate proceedings, and (2) has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Restricted Subsidiary,
as the case may be;
(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory and contractual landlords’ liens) and Liens to secure the
performance of bids, tenders or trade contracts, or to secure statutory
obligations, surety or appeal bonds or other Liens of like general nature, in
any such case incurred in the ordinary course of business and not in connection
with the borrowing of money;
(d)    survey exceptions or minor encumbrances, leases or subleases granted to
others, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, (i) which are necessary for the conduct of the
activities of the Company and its Restricted Subsidiaries or which customarily
exist on properties of corporations engaged in similar activities and similarly
situated and (ii) which do not in any event materially impair their use in the
operation of the business of the Company and its Restricted Subsidiaries taken
as a whole;
(e)    Liens created or incurred under the Collateral Documents and Liens
granted to the Agent or the Banks in connection with the Bank Credit Agreement
which, in each case, are subject to the terms of the Intercreditor Agreement;
(f)    Liens existing as of the Execution Date and (1) described on
Schedule 5.15 hereto or (2) securing Debt with an aggregate outstanding
principal amount not in excess of $10,000,000;
(g)    Liens created or incurred after the Execution Date given to secure the
payment of all or a portion of the purchase price incurred in connection with
the acquisition or purchase

32

--------------------------------------------------------------------------------



or the cost of construction of property or of assets useful and intended to be
used in carrying on the business of the Company or a Restricted Subsidiary,
including Liens existing on such property or assets at the time of acquisition
thereof or at the time of completion of construction, as the case may be,
whether or not such existing Liens were given to secure the payment of the
acquisition or purchase price or cost of construction, as the case may be, of
the property or assets to which they attach and any Lien existing on property or
assets of a Person at the time such Person is consolidated with or merged into
the Company or a Restricted Subsidiary or becomes a Restricted Subsidiary;
provided that (i) the Lien shall attach solely to the property or assets
acquired, purchased or constructed, (ii) such Lien shall have been created or
incurred within 12 months of the date of acquisition or purchase or completion
of construction, as the case may be, (iii) at the time of acquisition or
purchase or of completion of construction of such property or assets, the
aggregate amount remaining unpaid on all Debt secured by Liens on such property
or assets, whether or not assumed by the Company or a Restricted Subsidiary,
shall not exceed an amount equal to 100% of the lesser of the total purchase
price or fair market value at the time of acquisition or purchase (as determined
in good faith by the Board of Directors of the Company) or the cost of
construction on the date of completion thereof, (iv) Debt secured by any such
Lien shall have been created or incurred within the applicable limitations
provided in Section 10.2, and (v) at the time of creation, issuance, assumption,
guarantee or incurrence of the Debt secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist;
(h)    any Lien created or incurred after the Execution Date in favor of any
Governmental Authority to secure payments pursuant to any contract;
(i)    Liens created or incurred after the Execution Date given to secure Debt
of the Company or any Restricted Subsidiary in addition to the Liens permitted
by the preceding clauses (a) through (h) hereof; provided that (i) all Debt
secured by such Liens shall have been incurred within the limitations provided
in Section 10.2 and (ii) at the time of creation, issuance, assumption,
guarantee or incurrence of the Debt secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist;
(j)    Liens on property or assets of (1) a Restricted Subsidiary to secure
obligations of such Restricted Subsidiary to the Company or a Wholly‑Owned
Restricted Subsidiary or (2) the Company to secure obligations of the Company to
a Wholly‑Owned Restricted Subsidiary;

33

--------------------------------------------------------------------------------



(k)    any extension, renewal or refunding of any Lien permitted by the
preceding clauses (a) through (j) of this Section 10.3 in respect of the same
property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Debt secured thereby; provided that (i) such
extension, renewal or refunding of Debt shall be without increase in the
principal amount remaining unpaid as of the date of such extension, renewal or
refunding, (ii) such Lien shall attach solely to the same or substitute such
property, and (iii) at the time of such extension, renewal or refunding and
after giving effect thereto, no Default or Event of Default would exist; and
(l)    customary provisions in joint venture or similar agreements restricting
the sale or transfer of the interest in such joint venture or other similar
entity.
Section 10.4.    Mergers and Consolidations, Etc. The Company will not, and will
not permit any Restricted Subsidiary to, consolidate with or be a party to a
merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that:
(a)    any Restricted Subsidiary may merge or consolidate with or into, or
transfer all or substantially all of its assets to, the Company or any
Restricted Subsidiary so long as in (i) any merger or consolidation involving
the Company, the Company shall be the surviving or continuing entity and (ii) in
any merger or consolidation involving a Restricted Subsidiary (and not the
Company), the Restricted Subsidiary shall be the surviving or continuing entity
and, after giving effect to such merger or consolidation, the Company or one or
more Restricted Subsidiaries shall own not less than the same percentage of
Voting Stock of the continuing or surviving Restricted Subsidiary as the Company
or one or more Restricted Subsidiaries owned of the merged or consolidated
Restricted Subsidiary immediately prior to such merger or consolidation;
(b)    the Company may consolidate or merge with or into any other entity if
(i) the entity which results from such consolidation or merger (the “surviving
entity”) is organized under the laws of any state or jurisdiction of the United
States or the District of Columbia, Canada, the United Kingdom, a member of the
European Union on April 30, 2004 (other than Greece or Spain), Japan or
Australia, (ii) the due and punctual payment of the principal of and premium, if
any, and interest on all of the Notes, according to their tenor, and the due and
punctual performance and observation of all of the covenants in the Notes, this
Agreement and any Supplemental Note Purchase Agreement to be performed or
observed by the Company are expressly assumed in writing by the surviving
entity, (iii) each of the Subsidiary Guarantors shall have confirmed in writing
the due and punctual performance and observation of all of its covenants and
agreements contained in the Subsidiary Guaranty

34

--------------------------------------------------------------------------------



and (iv) at the time of such consolidation or merger and immediately after
giving effect thereto, no Default or Event of Default would exist;
(c)    the Company may sell or otherwise dispose of all or substantially all of
its assets to any Person for consideration which represents the fair market
value of such assets (as determined in good faith by the Board of Directors of
the Company) at the time of such sale or other disposition if (i) the acquiring
Person is an entity organized under the laws of any state or jurisdiction of the
United States or the District of Columbia, Canada, the United Kingdom, a member
of the European Union on April 30, 2004 (other than Greece or Spain), Japan or
Australia, (ii) the due and punctual payment of the principal of and premium, if
any, and interest on all the Notes, according to their tenor, and the due and
punctual performance and observance of all of the covenants in the Notes, in
this Agreement and any Supplemental Note Purchase Agreement to be performed or
observed by the Company are expressly assumed in writing by the acquiring
entity, (iii) each of the Subsidiary Guarantors shall have confirmed in writing
the due and punctual performance and observation of all of its covenants and
agreements contained in the Subsidiary Guaranty and (iv) at the time of such
sale or disposition and immediately after giving effect thereto, no Default or
Event of Default would exist; and
(d)    any Restricted Subsidiary may sell, lease or otherwise dispose of all or
substantially all of its assets in connection with a sale, lease or other
disposition permitted under Section 10.5.
Section 10.5.    Sale of Assets    . The Company will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer, abandon or otherwise
dispose of assets (except assets sold, leased, transferred or otherwise disposed
of in the ordinary course of business for fair market value and except as
provided in Section 10.4(a) and Section 10.4(c); provided that the foregoing
restrictions do not apply to:
(a)    the sale, lease, transfer or other disposition of assets of a Restricted
Subsidiary to the Company or a Restricted Subsidiary of which the Company or one
or more Restricted Subsidiaries shall own not less than the same percentage of
Voting Stock as the Company or one or more Restricted Subsidiaries then own of
the Restricted Subsidiary making such sale, lease, transfer or other
disposition; or
(b)    the sale, lease, transfer or other disposition of assets of the Company
to a Wholly-Owned Restricted Subsidiary that is a Subsidiary Guarantor and which
is not liable for any Priority Debt unless the creditors of such Priority Debt
are parties to the Intercreditor Agreement; or

35

--------------------------------------------------------------------------------



(c)    the abandonment of assets of the Company or a Restricted Subsidiary that
are no longer useful or intended to be used in the operation of the business of
the Company and its Restricted Subsidiaries, provided that such abandonment
would not, individually or in the aggregate, have a Material Adverse Effect;
(d)    the sale, lease, transfer or other disposition of assets for cash or
other property to a Person or Persons if all of the following conditions are
met:
(i)    such assets (valued at net book value) do not, together with all other
assets of the Company and its Restricted Subsidiaries previously disposed of
during the fiscal year (other than in the ordinary course of business), exceed
15% of Consolidated Total Assets, determined as of the end of the immediately
preceding fiscal year;
(ii)    in the good faith opinion of the Company, the sale is for fair value and
is in the best interests of the Company; and
(iii)    in the event such Person is an Affiliate, the terms of such sale,
lease, transfer or disposition are no less favorable to the Company or such
Restricted Subsidiary than would be obtained in a transaction with a Person
other than an Affiliate; and
(iv)    immediately after the consummation of the transaction and after giving
effect thereto, no Default or Event of Default would exist;
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within
three months before or twelve months after the date of sale of such assets to
either (y) the acquisition of, or reinvestment in, assets useful and intended to
be used in the operation of the business of the Company and its Restricted
Subsidiaries and having a fair market value (as determined in good faith by the
Company) at least equal to that of the assets so disposed of or (z) the
prepayment or payment of principal and accrued but unpaid interest, if any, and
the applicable prepayment premium, if any, of Debt of the Company. It is
understood and agreed by the Company that any such proceeds paid and applied to
the prepayment of the Notes as hereinabove provided shall be offered and prepaid
as and to the extent provided below:
(w)    the offer to prepay Notes contemplated by this Section 10.5 shall be an
offer to each of the holders of the Notes to prepay on a date specified in such
offer, which date shall be not less than 30 days and not more than 120 days
after the date of such offer (if the

36

--------------------------------------------------------------------------------



proposed prepayment date shall not be specified in such offer, the proposed
prepayment date shall be the first Business Day after the 45th day after the
date of such offer), all, or a pro rata part of, the Notes held by such holder
at par and without payment of Make-Whole Amount or other premium;
(x)    any holder of the Notes may accept or decline any offer of prepayment
pursuant to this Section 10.5 by causing a notice of such acceptance or
rejection to be delivered to the Company not later than 15 days after receipt by
such holder of such offer of prepayment;
(y)    the failure of any such holder to accept or decline any such offer of
prepayment shall be deemed to be an election by such holder to decline such
prepayment; and
(z)    if such offer is so accepted, the proceeds so offered towards the
prepayment of the Notes and accepted shall be prepaid and applied to 100% of the
principal amount to be prepaid, together with interest accrued thereon to the
date of such prepayment; provided that such prepayment shall be at par without
payment of Make‑Whole Amount or other premium.
To the extent that any holder of the Notes declines or is deemed to have
declined such offer of prepayment, the amount of the prepayment offered to such
holder shall be used by the Company to prepay other Debt, if any.
Section 10.6.    Transactions with Affiliates    . The Company will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate other than the Company or another Subsidiary),
except upon terms no less favorable to the Company or such Restricted Subsidiary
than would be obtained in a transaction with a Person other than an Affiliate;
provided, however, that the foregoing shall not prohibit (a) the payment of
customary and reasonable directors’ fees to directors who are not employees of
the Company or any Affiliate or (b) any transaction between the Company or a
Restricted Subsidiary and another Restricted Subsidiary that the Company
reasonably determines in good faith is beneficial to the Company and its
Affiliates as a whole that is not entered into for the purpose of hindering the
exercise of the rights or remedies of the holders of the Notes.
Section 10.7.    Designation of Subsidiaries    . Subject to Section 9.9, the
Company may designate or redesignate any Unrestricted Subsidiary as a Restricted
Subsidiary and may designate or redesignate any Restricted Subsidiary as an
Unrestricted Subsidiary; provided that:

37

--------------------------------------------------------------------------------



(a)    the Company shall have given not less than 10 days’ prior written notice
to the holders of the Notes that a Senior Financial Officer has made such
determination;
(b)    at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;
(c)    in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary and after giving effect thereto, (i) such Unrestricted
Subsidiary so designated shall not, directly or indirectly, own any capital
stock of the Company or any Restricted Subsidiary and (ii) such designation
shall be deemed a sale of assets and shall be permitted by the provisions of
Section 10.5;
(d)    in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary and after giving effect thereto: (i) all outstanding Debt
of such Restricted Subsidiary so designated shall be permitted within the
applicable limitations of Section 10.2 (other than by virtue of constituting
Qualified Subsidiary Debt pursuant to clause (ii) or (iv) of the definition
thereof) and (ii) all existing Liens of such Restricted Subsidiary so designated
shall be permitted within the applicable limitations of Section 10.3 (other than
Section 10.3(f), notwithstanding that any such Lien existed as of the Execution
Date);
(e)    in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, such Restricted Subsidiary shall not at any time after
the Execution Date have previously been designated as an Unrestricted Subsidiary
more than twice; and
(f)    in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the Execution Date have previously been designated as a Restricted Subsidiary
more than twice.
Notwithstanding the foregoing or anything herein to the contrary, each Company
Subsidiary shall be a Restricted Subsidiary unless the Company has designated it
as an Unrestricted Subsidiary.
Section 10.8.    Terrorism Sanctions Regulations    . The Company will not and
will not permit any Controlled Entity to (a) become a Blocked Person or (b) have
any investments in or engage in any dealings or transactions with any Blocked
Person except in accordance with applicable law and in a manner where such
investments, transactions or dealings would not cause the purchase, holding or
receipt of any payment or exercise of any rights in respect of any Note by the
holder thereof to be in violation of any laws or regulations administered by
OFAC or any laws or regulations referred to in Section 5.16.
SECTION 11.
EVENTS OF DEFAULT    .


38

--------------------------------------------------------------------------------



An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 10.2; or
(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any Security Document and such default is not remedied
within 30 days after the earlier of (i) a Senior Financial Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 11); or
(e)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or, by a Subsidiary
Guarantor in the Subsidiary Guaranty or in any writing furnished in connection
with the transactions contemplated hereby proves to have been false or incorrect
in any material respect on the date as of which made and the facts underlying
such representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or
(f)    (i) the Company or any Significant Restricted Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Debt that is outstanding
in an aggregate principal amount of at least the greater of (A) $40,000,000 and
(B) 5% of Consolidated Total Assets beyond any period of grace provided with
respect thereto, or (ii) the Company or any Significant Restricted Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Debt in an aggregate outstanding principal amount of at least

39

--------------------------------------------------------------------------------



the greater of (A) $40,000,000 and (B) 5% of Consolidated Total Assets or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment without such acceleration having been
rescinded or annulled within any applicable grace period; or
(g)    the Company or any Significant Restricted Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction
or has an involuntary proceeding or case filed against it and the same shall
continue undismissed for a period of 60 days from commencement of such
proceeding or case, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Restricted Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Restricted Subsidiaries, or any such petition shall be filed against
the Company or any of its Significant Restricted Subsidiaries, and such order,
petition or other such relief remains in effect and shall not be dismissed or
stayed for a period of 60 consecutive days; or
(i)    a final judgment or judgments for the payment of money aggregating in
excess of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total Assets
(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Company or any of its
Significant Restricted Subsidiaries in respect of such judgment or judgments or
unconditionally acknowledged in writing to be payable by the insurance carrier
that issued the related insurance policy) are rendered against one or more of
the Company and its Significant Restricted Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the right to appeal has
expired; or

40

--------------------------------------------------------------------------------



(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan, other
than a voluntary termination, shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
Section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of Section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an amount which would cause a Material Adverse Effect, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Restricted Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Restricted Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or
(k)    for any reason whatsoever any Security Document ceases to be in full
force and effect including, without limitation, a determination by any
Governmental Authority that any Security Document is invalid, void or
unenforceable or the Company or any Subsidiary which is a party to any Security
Document shall contest or deny in writing the enforceability of any of its
obligations under any Security Document to which it is a party (but excluding
any Security Document which ceases to be in full force and effect in accordance
with and by reason of the express provisions of Section 2.2(e).
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration    . (a) If an Event of Default with respect to
the Company described in paragraph (g) or (h) of Section 11 (other than an Event
of Default described in clause (i) of paragraph (g) or described in clause (vi)
of paragraph (g) by virtue of the fact that such clause encompasses clause (i)
of paragraph (g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

41

--------------------------------------------------------------------------------



(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein, in any Note or in any Security Document, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured

42

--------------------------------------------------------------------------------



or have been waived pursuant to Section 17, and (c) no judgment or decree has
been entered for the payment of any monies due pursuant hereto or to the Notes.
No rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc    . No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 13.1.    Registration of Notes    . The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes    . Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A-1,
Exhibit 1-A-2, Exhibit 1-B-1, Exhibit 1-B-2,

43

--------------------------------------------------------------------------------



Exhibit 1-C-1, Exhibit 1-C-2 or Exhibit 1.2, as the case may be. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $200,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $200,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.1 and Section 6.2.
Section 13.3.    Replacement of Notes    . Upon receipt by the Company of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.
SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment    . Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
New York in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment    . So long as you or your nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if

44

--------------------------------------------------------------------------------



any, and interest by the method and at the address specified for such purpose
below your name in Schedule A or in a Supplemental Note Purchase Agreement, as
the case may be, or by such other method or at such other address as you shall
have from time to time specified to the Company in writing for such purpose,
without the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, you
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes of the same Series
and tranche pursuant to Section 13.2. The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by you under this Agreement and that has made
the same agreement relating to such Note as you have made in this Section 14.2.
SECTION 15.
EXPENSES, ETC    .

Section 15.1.    Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (and/or
any Supplemental Note Purchase Agreement), the Notes, any Security Document or
the Intercreditor Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes, any Security Document or the Intercreditor Agreement or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement (and/or any Supplemental Note
Purchase Agreement), the Notes, any Security Document or the Intercreditor
Agreement or by reason of being a holder of any Note, and (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby (and/or
any Supplemental Note Purchase Agreement), by the Notes or by any Security
Document or the Intercreditor Agreement. Without limiting the generality of the
foregoing, the Company shall pay all fees, charges and disbursement of special
counsel referred to in Section 4.4(b) incurred in connection with the Closing
within ten (10) days after receipt by the Company of such special counsel’s
invoice therefor. The Company will pay, and will save you and each other holder
of a Note harmless from, all claims in

45

--------------------------------------------------------------------------------



respect of any fees, costs or expenses, if any, of brokers and finders (other
than those retained by you).
(b)    Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
the Intercreditor Agreement and the Collateral Documents and the transactions
contemplated thereby, including but not limited to reasonable attorneys fees; to
pay to the Collateral Agent from time to time reasonable compensation for all
services rendered by it under the Intercreditor Agreement and the Collateral
Documents; to indemnify the Collateral Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Intercreditor Agreement and Collateral
Documents, including, but not limited to, the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties thereunder.
Section 15.2.    Survival    . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement (and/or any Supplemental
Note Purchase Agreement), the Notes, any Security Document or the Intercreditor
Agreement and the termination of this Agreement (and/or any Supplemental Note
Purchase Agreement).
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    .

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by you of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of you or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement and any Supplemental Note Purchase Agreement and the
Notes embody the entire agreement and understanding between you and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
SECTION 17.
AMENDMENT AND WAIVER    .

Section 17.1.    Requirements    . (a) This Agreement (and/or any Supplemental
Note Purchase Agreement) and the Notes may be amended, and the observance of any
term hereof or of

46

--------------------------------------------------------------------------------



the Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, 2.1, 2.3, 3,
4, 5 (subject to permitted amendments or supplements pursuant to Supplemental
Note Purchase Agreements in respect to Notes issued thereunder), 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount, time or allocation of any prepayment or payment
of principal of, or reduce the rate or change the time of payment or method of
computation of interest or of the Make-Whole Amount on, the Notes, (ii) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Section 8, 11(a), 11(b), 12, 17 or 20. As used herein and in the Notes, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented and, without limiting the generality of
the foregoing, shall include all Supplemental Note Purchase Agreements; provided
that, anything contained in this Section 17.1 or Section 17.2 to the contrary
notwithstanding, if for any reason whatsoever it becomes necessary or
appropriate to enter into any amendment of this Agreement or any waiver with
respect to compliance herewith by the Company during the period from and
including the First Initial Closing through and including the Second Initial
Closing, each of the Purchasers listed on Schedule A as purchasers of the
Series A‑1B Notes, the Series A‑2B Notes and the Series A‑3B Notes shall be
deemed to be the holder of the aggregate principal amount of outstanding
Series A‑1B Notes, Series A‑2B Notes and Series A‑3B Notes set opposite such
entity’s name in Schedule A hereto, (i) for purposes of any determination of the
percentage of holders of the Notes required to grant or deny such requested
amendment or waiver and (ii) for purposes of any determination of any payment of
remuneration, whether by way of supplemental or additional interest, fee or
otherwise pursuant to Section 17.2, notwithstanding that the issuance, sale and
delivery of the Series A‑1B Notes, the Series A‑2B Notes and the Series A‑3B
Notes on the Second Initial Closing has not been consummated at the time such
amendment or waiver is requested or such payment of remuneration is determined
pursuant to Section 17.2. If for any reason whatsoever, the Series A‑1B Notes,
the Series A‑2B Notes and the Series A‑3B Notes to be issued to the Purchasers
listed on Schedule A as purchasers of the Series A‑1B Notes, the Series A‑2B
Notes and the Series A‑3B Notes are not issued at the Second Initial Closing,
any such amendment or waiver entered into as contemplated by the foregoing
proviso of this Section 17.1 shall, at the option of the Required Holders of the
then outstanding Notes, be deemed null and void.
(b)    The Collateral Documents may be amended in the manner prescribed in the
Intercreditor Agreement, and the Subsidiary Guaranty and the Intercreditor
Agreement may be amended in the manner prescribed in each such document, and all
amendments to the Security

47

--------------------------------------------------------------------------------



Documents and the Intercreditor Agreement obtained in conformity with such
requirements shall bind all holders of the Notes.
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents or the
Intercreditor Agreement. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 or of any of the Security Documents or the Intercreditor
Agreement to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise or issue any Guaranty, or grant any security, to any holder of
any Series or tranche of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof or of any Note or any Security Document or the
Intercreditor Agreement unless such remuneration is concurrently paid, or
Guaranty or security is concurrently granted, on the same terms, ratably to each
of the holders of each Series and tranche of the Notes then outstanding even if
such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
Section 17.3.    Binding Effect, Etc    . Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or

48

--------------------------------------------------------------------------------



Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note of
any Series or tranche of Notes nor any delay in exercising any rights hereunder
or under any Note shall operate as a waiver of any rights of any holder of each
Series and tranche of such Note.
Section 17.4.    Notes Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes, any
Security Document or the Intercreditor Agreement, or have directed the taking of
any action provided herein or in the Notes, any Security Document or the
Intercreditor Agreement to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES    .

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(i)    if to you or your nominee, to you or it at the address specified for such
communications in Schedule A or in a Supplemental Note Purchase Agreement, or at
such other address as you or it shall have specified to the Company in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Corporate Treasurer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto (other than the
Memorandum), including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents

49

--------------------------------------------------------------------------------



received by you at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to you, may be reproduced by you by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and you may destroy
any original document so reproduced. The Company agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION    .

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is confidential and/or proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing (or verbally in
the case of oral communication) when received by you as being confidential
information of the Company or such Subsidiary; provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or any other holder of any Note, (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available or (e)
relates to the “tax treatment” or “tax structure” of the transactions
contemplated by this Agreement, as such terms are defined in Section 1.6011-4 of
the Treasury Department regulations issued under the Code, and all materials of
any kind that are provided to you relating to such tax treatment or tax
structure, except to the extent that disclosure of such information is not
permitted under any applicable securities laws, and except with respect to any
item that contains information concerning the tax treatment or tax structure of
a transaction as well as Confidential Information, this clause (e) shall only
apply to that portion of the item relating to tax treatment or tax structure.
You will maintain the confidentiality of such Confidential Information in
accordance with reasonable procedures adopted by you in good faith to protect
confidential information of third parties delivered to you; provided that you
may deliver or disclose Confidential Information to (i) your directors,
trustees, officers, employees, agents, attorneys and Affiliates (which
Affiliates have agreed to hold confidential the confidential information) (to
the extent such disclosure reasonably relates to the administration of the
investment represented by your Notes), (ii) your financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this

50

--------------------------------------------------------------------------------



Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which you offer to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you to
the extent required or requested, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about your investment portfolio to
the extent required or requested, or (viii) any other Person to which such
delivery or disclosure may be required (w) to effect compliance with any law,
rule, regulation or order applicable to you, (x) in response to any subpoena or
other legal process, (y) in connection with any litigation to which you are a
party or (z) if an Event of Default has occurred and is continuing, to the
extent you may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee or any other holder that has previously
delivered such confirmation), such holder will enter into an agreement with the
Company confirming in writing that it is bound by the provisions of this
Section 20.
SECTION 21.
SUBSTITUTION OF PURCHASER    .

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
SECTION 22.
MISCELLANEOUS    .


51

--------------------------------------------------------------------------------



Section 22.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.
Section 22.2.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or Make-Whole Amount or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.
Section 22.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Company for the purposes of this
Agreement, the same shall be done by the Company in accordance with GAAP, to the
extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.
For purposes of determining compliance with this Agreement, any election by the
Company to measure an item of Debt using fair value (as permitted by Accounting
Standard Codification Topic No. 825‑10‑25 – Fair Value Option or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
Notwithstanding the foregoing, if there is a change in GAAP after the date of
this Agreement, the result of which is to cause the Company to be in default in
respect of any covenant contained in Section 10, then such default shall be
stayed and no Default or Event of Default shall occur hereunder. The Company
shall then, in consultation with its independent accountants, negotiate in

52

--------------------------------------------------------------------------------



good faith with the holders of Notes for a period of 60 days to make any
necessary adjustments to such covenant or any component of financial
computations used to calculate such covenant to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP. In the event that no agreement is reached by the end of
such 60-day negotiation period, then, at the Company’s election, the Company’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately prior to such change and each subsequent set of financial statements
delivered to holders of Notes pursuant to Section 7.1(a) or (b) shall include
detailed reconciliations reasonably satisfactory to the Required Holders as to
the effect of such change in GAAP.
Section 22.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 22.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.
Section 22.7.    Submission to Jurisdiction; Waiver of Jury Trial    . (a) The
Company hereby irrevocably submits and consents to the jurisdiction of the
federal court located within the County of New York, State of New York (or if
such court lacks jurisdiction, the State courts located therein), and
irrevocably agrees that all actions or proceedings relating to this Agreement
and the Notes may be litigated in such courts, and the Company waives any
objection which it may have based on improper venue or forum non conveniens to
the conduct of any proceeding in any such court and waives personal service of
any and all process upon it, and consents that all such service of process be
made by delivery to it at the address of such Person set forth in Section 18
above or to its agent referred to below at such agent’s address set forth below
(with a courtesy copy to the Company at the address set forth in Section 18) and
that service so made shall be deemed to be completed upon actual receipt.
Nothing contained in this section shall affect the right of any holder of Notes
to serve legal process in any other manner permitted by law or to bring any
action or proceeding in the courts of any jurisdiction against the Company or to
enforce a judgment obtained in the courts of any other jurisdiction.
(b)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Agreement and the
Notes, any financing agreement, any loan party document or any other instrument,
document

53

--------------------------------------------------------------------------------



or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.
SECTION 23.
TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS.

In the event, in accordance with Section 10.4(b) or (c), the entity which
results from the consolidation or merger described therein or the Person to whom
the Company has sold or otherwise disposed of all or substantially all of its
assets is organized under the laws of any jurisdiction other than any state of
the United States or the District of Columbia the following shall apply:
(a)    Each payment by the Company (or applicable successor in accordance with
Section 10.4) shall be made, under all circumstances, without setoff,
counterclaim or reduction for, and free from and clear of, and without deduction
for or because of, any and all present or future taxes, levies, imposts, duties,
fees, charges, deductions, withholding, restrictions or conditions of any nature
whatsoever (hereinafter called “Relevant Taxes”) imposed, levied, collected,
assessed, deducted or withheld by the government of any country or jurisdiction
(or any authority therein or thereof), other than the United States of America
or any political subdivision or authority therein or thereof, from or through
which payments hereunder or on or in respect of the Notes are actually made
(each a “Taxing Jurisdiction”), unless such imposition, levy, collection,
assessment, deduction, withholding or other restriction or condition is required
by law. If the Company is required by law to make any payment under this
Agreement or the Notes subject to such deduction, withholding or other
restriction or condition, then the Company shall forthwith (i) pay over to the
government or taxing authority imposing such tax the full amount required to be
deducted, withheld from or otherwise paid by the Company (including the full
amount required to be deducted or withheld from or otherwise paid by the Company
in respect of the Tax Indemnity Amounts (as defined below)); (ii) pay each
Holder such additional amounts (“Tax Indemnity Amounts”) as may be necessary in
order that the net amount of every payment made to each Holder, after provision
for payment of such Relevant Taxes (including any required deduction,
withholding or other payment of tax on or with respect to such Tax Indemnity
Amounts), shall be equal to the amount which such holder would have received had
there been no imposition, levy, collection, assessment, deduction, withholding
or other restriction or condition. Notwithstanding the foregoing provisions of
this Section 23(a), no such Tax Indemnity Amounts shall be payable for or on
account of any tax, assessment or other governmental charge that is imposed or
withheld by reason of the failure of the holder of a Note to complete, execute,
update and deliver to the Company any form or document to the extent applicable
to such holder that may be required by law or by reason of administration of
such law and which is reasonably requested in writing to be delivered by the

54

--------------------------------------------------------------------------------



Company in order to enable the Company to make payments pursuant to this Section
23(a) without deduction or withholding for taxes, assessments or governmental
charges, or with deduction or withholding of such lesser amount, which form or
document shall be delivered within one hundred twenty days of a written request
therefor by the Company. If in connection with the payment of any such Tax
Indemnity Amounts, any holder of a Note that is a United States person within
the meaning of the Code or a foreign person engaged in a trade or business
within the United States of America, incurs taxes imposed by the United States
of America or any political subdivision or taxing authority therein (“United
States Taxes”) on such Tax Indemnity Amounts, the Company shall pay to such
holder such further amount as will insure that the net expenditure of the holder
for United States Taxes due to receipt of such Tax Indemnity Amounts (after
taking into account any withholding, deduction, tax credit or tax benefit in
respect of such further amount or any Tax Indemnity Amount) is no greater than
it would have been had no Tax Indemnity Amounts been paid to the holder.
(b)    Any payment made by the Company to any holder of a Note for the account
of any such holder in respect of any amount payable by the Company shall be made
in the lawful currency of the United States of America (“U.S. Dollars”). Any
amount received or recovered by such holder other than in U.S. Dollars (whether
as a result of, or of the enforcement of, a judgment or order of any court, or
in the liquidation or dissolution of the Company or otherwise) in respect of any
such sum expressed to be due hereunder or under the Notes shall constitute a
discharge of the Company only to the extent of the amount of U.S. Dollars which
such holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency on the date of
the receipt or recovery (or, if it is not practicable to make that purchase on
such date, on the first date on which it is practicable to do so). If the amount
of U.S. Dollars so purchased is less than the amount of U.S. Dollars expressed
to be due hereunder or under the Notes, the Company agrees as a separate and
independent obligation from the other obligations herein, notwithstanding any
such judgment, to indemnify the holder against the loss. If the amount of U.S.
Dollars so purchased exceeds the amount of U.S. Dollars expressed to be due
hereunder or under the Notes, then such holder agrees to remit such excess to
the Company.
*     *     *     *     *

55

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.


Very truly yours,


STERIS CORPORATION






By /s/William L. Aamoth
Vice President & Corporate Treasurer

56

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY


NORTHWESTERN LONG TERM CARE INSURANCE
COMPANY




By: /s/Jerome R. Baier
Name: Jerome R. Baier
Title: Its Authorized Representative



57

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


AXA EQUITABLE LIFE INSURANCE COMPANY




By: /s/Amy Judd
Name: Amy Judd
Title: Investment Officer

58

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


HORIZON BLUE CROSS BLUE SHIELD
OF NEW JERSEY


By: AllianceBernstein LP, its Investment
Advisor


By: /s/Amy Judd
Name: Amy Judd
Title: Senior Vice President

59

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


METLIFE INSURANCE COMPANY OF CONNECTICUT
by Metropolitan Life Insurance Company, its
Investment Manager


METROPOLITAN TOWER LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, its
Investment Manager


METROPOLITAN LIFE INSURANCE COMPANY


By: /s/Judith A. Gulotta
Name: Judith A. Gulotta
Title: Managing Director




METROPOLITAN ALCO LIFE INSURANCE K.K.
by MetLife Investment Management, LLC, its
Investment Manager


By: /s/Judith A. Gulotta
Name: Judith A. Gulotta
Title: Managing Director

60

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA




By: /s/Jason Boe
Name: Jason Boe
Title: Vice President





61

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


STATE FARM LIFE INSURANCE COMPANY




By: /s/Julie Hoyer
Julie Hoyer
Senior Investment Officer


By: /s/Jeffrey Attwood
Jeffrey Attwood
Investment Officer




STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY




By: /s/Julie Hoyer
Julie Hoyer
Senior Investment Officer


By: /s/Jeffrey Attwood
Jeffrey Attwood
Investment Officer



62

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


AMERICAN UNITED LIFE INSURANCE COMPANY




By: /s/David M. Weisenburger
Name: David M. Weisenburger
Title: Vice President, Fixed Income Securities


   


THE STATE LIFE INSURANCE COMPANY
By: American United Life Insurance Company
Its: Authorized Agent




By: /s/David M. Weisenburger
Name: David M. Weisenburger
Title: Vice President, Fixed Income Securities

63

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


MODERN WOODMEN OF AMERICA




By: /s/Michael E. Dau
Name: Michael E. Dau
Title: Treasurer & Investment Manager

64

--------------------------------------------------------------------------------



Accepted as of December 4, 2012:


AMERITAS LIFE INSURANCE CORP.
AMERITAS LIFE INSURANCE CORP. OF NEW YORK
ACACIA LIFE INSURANCE COMPANY
THE UNION CENTRAL LIFE INSURANCE COMPANY


By: Summit Investment Advisors, Inc., as Agent




By: /s/Andrew S. White
Name: Andrew S. White
Title: Managing Director – Private Placements


   



65

--------------------------------------------------------------------------------



DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition in excess of 50% of the stock (or other equity
interest) of any Person, or (c) the acquisition of another Person by a merger or
consolidation or any other combination with such Person.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agent” means KeyBank National Association, as Agent under the Bank Credit
Agreement.
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Bank Credit Agreement” means that certain Third Amended and Restated Credit
Agreement effective as of April 13, 2012 among the Company, the Agent and the
other parties thereto, as from time to time supplemented, amended, modified,
extended, renewed or replaced.
“Banks” means the lending institutions party to the Bank Credit Agreement.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the Lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

66

--------------------------------------------------------------------------------



“Change in Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Company; provided that, notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred if the
Company (or the Acquiring Person if either (x) the Company is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets or stock thereof, and, in either case, such Acquiring Person has
assumed the obligations of the Company under the Notes) shall have an Investment
Grade Rating immediately following such Acquiring Person becoming the
“beneficial owner” or consummating such acquisition.
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral Agent” is defined in Section 2.2(b).
“Collateral Documents” is defined in Section 2.2(b).
“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.
“Confidential Information” is defined in Section 20.
“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company for such period, as determined on a Consolidated basis and in
accordance with GAAP.

67

--------------------------------------------------------------------------------



“Consolidated EBIT” means, for any period, on a Consolidated basis,
(a) Consolidated Net Earnings for such period plus the aggregate amounts
deducted in determining such Consolidated Net Earnings in respect of (i) income
taxes, (ii) Consolidated Interest Expense and (iii) non‑recurring non‑cash
charges (including non‑cash charges associated with the write‑off of goodwill in
accordance with SFAS 142) and losses, minus (b) non‑recurring non‑cash gains;
provided, that Consolidated EBIT for any period shall include the appropriate
financial items (other than assumed operating synergies) for any Person or
business unit that has been acquired by the Company or any Subsidiary for any
portion of such period prior to the date of such Acquisition and exclude the
appropriate financial items (other than assumed operating synergies) for any
Person or business unit that has been disposed of by the Company or any
Subsidiary, for the portion of such period prior to the date of such
disposition.
“Consolidated EBITDA” means, for any period, (a) Consolidated EBIT, plus
(b) Consolidated Depreciation and Amortization Charges; provided that
Consolidated EBITDA for any period shall (i) include the appropriate financial
items (other than assumed operating synergies) for any Person or business unit
that has been acquired by the Company or any Subsidiary for any portion of such
period prior to the date of such Acquisition, and (ii) exclude the appropriate
financial (other than assumed operating synergies) items for any Person or
business unit that has been disposed of by the Company or any Subsidiary for the
portion of such period prior to the date of such disposition.
“Consolidated Interest Expense” means, for any period, interest expense of the
Company for such period, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Company for such period, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Company, determined on a Consolidated basis and in accordance with GAAP.
“Consolidated Total Assets” means as of the date of any determination thereof,
the total amount of assets (less reserves properly deductible), which under GAAP
appear on the Consolidated balance sheet of the Company.
“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Total Debt plus (b) Consolidated Net Worth.
“Consolidated Total Debt” means all Debt of the Company and its Subsidiaries,
determined on a Consolidated basis eliminating intercompany items.

68

--------------------------------------------------------------------------------



“Control Event” means the execution by the Company of a definitive written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Affiliates.
“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are holders of notes or similar debt securities issued by the
Company and who are parties to the Intercreditor Agreement.
“Debt” with respect to any Person means, at any time, without duplication,
(a)        its liabilities for borrowed money;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and trade payables arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
(c)        all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)        all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (representing obligations for borrowed money and not to
secure the performance of bids, tenders or trade contracts); and
(f)        any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.
“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes.

69

--------------------------------------------------------------------------------



“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any Series of Notes from
the registration requirements of the Securities Act.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Execution Date” is defined in Section 3.
“First Initial Closing” is defined in Section 3.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.
“Governmental Authority” means
(a)        the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

70

--------------------------------------------------------------------------------



(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)        to purchase such indebtedness or obligation or any property
constituting security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)        to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
“Initial Closing” and “Initial Closings” are defined in Section 3.
“Initial Purchaser” is defined in Section 2.1.
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

71

--------------------------------------------------------------------------------



“Intercreditor Agreement” is defined in Section 2.2(c).
“Investment Grade Rating” means, at the time of determination, at least one of
the following ratings of a Person’s senior, unsecured long-term indebtedness for
borrowed money which is pari passu with the Notes and which does not have the
benefit of a guaranty from any Person other than any such Person that at such
time also so guarantees the obligations of the Company under this Agreement and
the Notes: (i) by Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereof (“S&P”), “BBB-” or better, (ii)
by Moody’s Investors Service, Inc., or any successor thereof (“Moody’s”), “Baa3”
or better, or (iii) by another rating agency of recognized national standing, an
equivalent or better rating.
“Lien” means, with respect to any Person, any mortgage, lien (statutory or
other), pledge or deposit of, charge, security interest or other encumbrance, or
any interest or title of any vendor, lessor, lender or other secured party to or
of such Person under any conditional sale or other title retention agreement or
Capital Lease, upon or with respect to any property or asset of such Person.
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, any Supplemental Note Purchase
Agreement, the Notes and any Security Document to which it is a party, or
(c) the validity or enforceability of this Agreement, any Supplemental Note
Purchase Agreement, the Notes or any of the Security Documents.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“Notes” is defined in Section 1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).

72

--------------------------------------------------------------------------------



“OFAC Sanctions Program” means all laws, regulations, Executive Orders and any
economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States. A list of economic and trade sanctions administered by
OFAC may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Offeree Letter” means that certain letter dated December 4, 2012 from Merrill
Lynch, Pierce, Fenner & Smith Incorporated, setting forth the procedures taken
with respect to the offer and sale of the Notes and the Subsidiary Guaranties
and any Offeree Letter delivered in connection with a Supplemental Note Purchase
Agreement which shall be dated the date on or about the date of any such
Supplemental Note Purchase Agreement.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Other Agreements” is defined in Section 2.1.
“Other Purchasers” is defined in Section 2.1.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
“Priority Debt” means (a) any Debt of the Company secured by a Lien created or
incurred within the limitations of Section 10.3(i), and (b) any Debt of the
Company’s Restricted Subsidiaries other than Qualified Subsidiary Debt.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

73

--------------------------------------------------------------------------------



“QPAM Exemption” means Prohibited Transaction Class Exemption 84‑14 issued by
the United States Department of Labor.
“Qualified Subsidiary Debt” means Debt of a Restricted Subsidiary constituting:
(i)    Guaranties issued by such Restricted Subsidiary guaranteeing Debt of the
Company; provided that the beneficiaries of such Guaranty are parties to the
Intercreditor Agreement; provided further, for clarification, that any
Guaranties issued by such Restricted Subsidiary, the beneficiaries of which are
not parties to the Intercreditor Agreement, shall be included in Priority Debt;
(ii)    Debt of such Restricted Subsidiary outstanding as of the Execution Date
and (1) described on Schedule 5.15 or (2) with an aggregate outstanding
principal amount not in excess of $10,000,000;
(iii)    Debt of such Restricted Subsidiary owing to the Company or to any
Wholly‑Owned Restricted Subsidiary; or
(iv)    Debt of such Restricted Subsidiary which becomes a Restricted Subsidiary
after the Execution Date to the extent such Debt existed at the time such Person
became a Restricted Subsidiary, provided that such Debt was not incurred in
contemplation of such Person becoming a Restricted Subsidiary.
“Required Holders” means, at any time, subject to Section 17.1, the holders of
at least 51% in principal amount of the Notes at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Company, and (b) which is designated a “Restricted
Subsidiary” on Schedule 5.4 or pursuant to Section 10.7.
“Second Initial Closing” is defined in Section 3.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Security Documents” is defined in Section 2.2(b).

74

--------------------------------------------------------------------------------



“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company.
“Series” means any one of, or any combination of, the Series A Notes and any
Supplemental Notes of any Series.
“Series A Notes” is defined in Section 1.1.
“Series A-1A Notes” is defined in Section 1.1.
“Series A-1B Notes” is defined in Section 1.1.
“Series A-2A Notes” is defined in Section 1.1.
“Series A-2B Notes” is defined in Section 1.1.
“Series A-3A Notes” is defined in Section 1.1.
“Series A-3B Notes” is defined in Section 1.1.
“Significant Restricted Subsidiary” means at any time any Restricted Subsidiary
that would at such time constitute a “Significant Subsidiary” (as such term is
defined in Regulation S-X of the Securities and Exchange Commission as in effect
on the date of the Closing) of the Company.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such entity, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.
“Subsidiary Guarantor” is defined in Section 2.2(a) and shall include any
Subsidiary which is required to comply with the requirements of Section 9.7.
“Subsidiary Guaranty” is defined in Section 2.2(a) and shall include any
Subsidiary Guaranty delivered pursuant to Section 9.7.
“Supplemental Closing” is defined in Section 2.3.

75

--------------------------------------------------------------------------------



“Supplemental Closing Date” is defined in Section 2.3.
“Supplemental Note Purchase Agreement” is defined in Section 2.3.
“Supplemental Notes” is defined in Section 1.2.
“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any Series
of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.
“Supplemental Purchasers” is defined in Section 2.3.
“2003 Noteholders” means those Persons in whose names the 2003 Notes are
registered from time to time in the register maintained by the Company with
respect thereto.
“2003 Note Purchase Agreements” means those certain Note Purchase Agreements
each dated as of December 17, 2003 between the Company and each of the
institutions named in Schedule A thereto.
“2003 Notes” means those certain Notes issued under and pursuant to the 2003
Note Purchase Agreements.
“2008 Noteholders” means those Persons in whose names the 2008 Notes are
registered from time to time in the register maintained by the Company with
respect thereto.
“2008 Note Purchase Agreements” means those certain Note Purchase Agreements
each dated as of August 15, 2008 between the Company and each of the
institutions named in Schedule A thereto.
“2008 Notes” means those certain Notes issued under and pursuant to the 2008
Note Purchase Agreements.
“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.
“Voting Stock” means securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect a majority of
the corporate directors (or Persons performing similar functions).
“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the equity interests (except
directors’ qualifying shares and, in the case of any Subsidiary organized under
the laws of a jurisdiction other than the United States, any

76

--------------------------------------------------------------------------------



nominal holdings of shares by any employee, officer, director or other third
party as required by law) and voting interests of which are owned by any one or
more of the Company and the Company’s other Wholly-Owned Restricted Subsidiaries
at such time.

77

--------------------------------------------------------------------------------





[FORM OF SERIES A-1A NOTE]
STERIS CORPORATION
3.20% Senior Notes, Series A-1A, due December 4, 2022
No. [_________]    [Date]

$[____________]    PPN 859152 C*9
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2022, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.20% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.20%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.20% Senior Notes, Series A-1A, due December 4, 2022
(the “Series A‑1A Notes”) of the Company in the aggregate principal amount of
$47,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A‑1B, due December 4, 2022 (the “Series A‑1B
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A‑2A,
due December 4, 2024 (the “Series A‑2A Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A‑2B, due December 4, 2024 (the “Series A‑2B
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A‑3A,
due December 4, 2027 (the “Series A‑3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A‑3B, due December 4, 2027 (the
“Series A‑3B Notes”; the Series A‑1A

78

--------------------------------------------------------------------------------



Notes, the Series A‑1B Notes, the Series A‑2A Notes, the Series A‑2B Notes, the
Series A‑3A Notes and the Series A‑3B Notes being hereinafter referred to
collectively as the “Series A Notes”) issued pursuant to separate Note Purchase
Agreements, dated as of December 4, 2012 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes”, and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreements and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.


STERIS CORPORATION




By     
[Title]

79

--------------------------------------------------------------------------------



[FORM OF SERIES A-1B NOTE]
STERIS CORPORATION
3.20% Senior Notes, Series A-1B, due December 4, 2022
No. [_________]    [Date]

$[____________]    PPN 859152 C@7
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2022, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.20% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.20%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.20% Senior Notes, Series A‑1B, due December 4, 2022
(the “Series A‑1B Notes”) of the Company in the aggregate principal amount of
$47,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount of 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series
A-1A Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes,
Series A‑2A, due December 4, 2024 (the “Series A‑2A Notes”), $40,000,000
aggregate principal amount 3.35% Senior Notes, Series A‑2B, due December 4, 2024
(the “Series A‑2B Notes”), $12,500,000 aggregate principal amount 3.55% Senior
Notes, Series A‑3A, due December 4, 2027 (the “Series A‑3A Notes”) and
$12,500,000 aggregate principal amount 3.55% Senior Notes, Series A‑3B, due
December 4, 2027 (the “Series A‑3B Notes”; the Series A‑1A Notes, the Series
A‑1B Notes, the Series A‑2A Notes, the Series A‑2B Notes, the Series A‑3A

80

--------------------------------------------------------------------------------



Notes and the Series A‑3B Notes being hereinafter referred to collectively as
the “Series A Notes”) issued pursuant to separate Note Purchase Agreements,
dated as of December 4, 2012 (as from time to time amended or supplemented, the
“Note Purchase Agreements”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof together with additional
Series of Notes from time to time issued thereunder (the “Supplemental Notes”,
and collectively with the Series A Notes, the “Notes”). Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.


STERIS CORPORATION






By     
[Title]

81

--------------------------------------------------------------------------------



[FORM OF SERIES A-2A NOTE]
STERIS CORPORATION
3.35% Senior Notes, Series A-2A, due December 4, 2024
No. [_________]    [Date]

$[____________]    PPN 859152 C#5
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2024, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.35% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.35%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.35% Senior Notes, Series A‑2A, due December 4, 2024
(the “Series A‑2A Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A‑1A, due December 4, 2022 (the “Series A‑1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A‑1B,
due December 4, 2022 (the “Series A‑1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A‑2B, due December 4, 2024 (the “Series A‑2B
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A‑3A,
due December 4, 2027 (the “Series A‑3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A‑3B, due December 4, 2027 (the
“Series A‑3B Notes”; the Series A‑1A Notes, the Series A‑1B Notes, the
Series A‑2A Notes, the Series A‑2B Notes, the Series A‑3A

82

--------------------------------------------------------------------------------



Notes and the Series A‑3B Notes being hereinafter referred to collectively as
the “Series A Notes”) issued pursuant to separate Note Purchase Agreements,
dated as of December 4, 2012 (as from time to time amended or supplemented, the
“Note Purchase Agreements”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof together with additional
Series of Notes from time to time issued thereunder (the “Supplemental Notes”,
and collectively with the Series A Notes, the “Notes”). Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.


STERIS CORPORATION






By        
[Title]

83

--------------------------------------------------------------------------------



[FORM OF SERIES A-2B NOTE]
STERIS CORPORATION
3.35% Senior Notes, Series A-2B, due December 4, 2024
No. [_________]    [Date]

$[____________]    PPN 859152 D*8
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2024, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.35% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.35%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.35% Senior Notes, Series A‑2B, due December 4, 2024
(the “Series A‑2B Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A‑1A, due December 4, 2022 (the “Series A‑1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A‑1B,
due December 4, 2022 (the “Series A‑1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A‑2A, due December 4, 2024 (the “Series A‑2A
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A‑3A,
due December 4, 2027 (the “Series A‑3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A‑3B, due December 4, 2027 (the
“Series A‑3B Notes”; the Series A‑1A Notes, the Series A‑1B Notes, the
Series A‑2A Notes, the Series A‑2B Notes, the Series A‑3A

84

--------------------------------------------------------------------------------



Notes and the Series A‑3B Notes being hereinafter referred to collectively as
the “Series A Notes”) issued pursuant to separate Note Purchase Agreements,
dated as of December 4, 2012 (as from time to time amended or supplemented, the
“Note Purchase Agreements”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof together with additional
Series of Notes from time to time issued thereunder (the “Supplemental Notes”,
and collectively with the Series A Notes, the “Notes”). Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.
STERIS CORPORATION






By        
[Title]

85

--------------------------------------------------------------------------------



[FORM OF SERIES A-3A NOTE]
STERIS CORPORATION
3.55% Senior Notes, Series A-3A, due December 4, 2027
No. [_________]    [Date]

$[____________]    PPN 859152 D@6
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2027, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.55% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.55%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.55% Senior Notes, Series A‑3A, due December 4, 2027
(the “Series A‑3A Notes”) of the Company in the aggregate principal amount of
$12,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A‑1A, due December 4, 2022 (the “Series A‑1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A‑1B,
due December 4, 2022 (the “Series A‑1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A‑2A, due December 4, 2024 (the “Series A‑2A
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A‑2B,
due December 4, 2024 (the “Series A‑2B Notes”), and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A‑3B, due December 4, 2027 (the
“Series A‑3B Notes”; the Series A‑1A Notes, the Series A‑1B Notes, the
Series A‑2A Notes, the Series A‑2B Notes, the Series A‑3A

86

--------------------------------------------------------------------------------



Notes and the Series A‑3B Notes being hereinafter referred to collectively as
the “Series A Notes”) issued pursuant to separate Note Purchase Agreements,
dated as of December 4, 2012 (as from time to time amended or supplemented, the
“Note Purchase Agreements”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof together with additional
Series of Notes from time to time issued thereunder (the “Supplemental Notes”,
and collectively with the Series A Notes, the “Notes”). Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.


STERIS CORPORATION






By     
[Title]

87

--------------------------------------------------------------------------------



[FORM OF SERIES A-3B NOTE]
STERIS CORPORATION
3.55% Senior Notes, Series A-3B, due December 4, 2027
No. [_________]    [Date]

$[____________]    PPN 859152 D#4
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on December 4, 2027, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance thereof at the rate of 3.55% per annum from the date hereof,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to 5.55%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreements referred to below.
This Note is one of the 3.55% Senior Notes, Series A‑3B, due December 4, 2027
(the “Series A‑3B Notes”) of the Company in the aggregate principal amount of
$12,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A‑1A, due December 4, 2022 (the “Series A‑1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A‑1B,
due December 4, 2022 (the “Series A‑1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A‑2A, due December 4, 2024 (the “Series A‑2A
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A‑2B,
due December 4, 2024 (the “Series A‑2B Notes”), and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A‑3A, due December 4, 2027 (the
“Series A‑3A Notes”; the Series A‑1A Notes, the Series A‑1B Notes, the
Series A‑2A Notes, the Series A‑2B Notes, the Series A‑3A

88

--------------------------------------------------------------------------------



Notes and the Series A‑3B Notes being hereinafter referred to collectively as
the “Series A Notes”) issued pursuant to separate Note Purchase Agreements,
dated as of December 4, 2012 (as from time to time amended or supplemented, the
“Note Purchase Agreements”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof together with additional
Series of Notes from time to time issued thereunder (the “Supplemental Notes”,
and collectively with the Series A Notes, the “Notes”). Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.
STERIS CORPORATION






By     
[Title]

89

--------------------------------------------------------------------------------



[FORM OF SUPPLEMENTAL NOTE]
STERIS CORPORATION
____% Senior Note, Series ___, due _____________ __, ___
No. [_________]    [Date]

$[____________]    PPN[____________]
FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] DOLLARS on ____________ __, ____, with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance thereof at the rate of ____% per annum from the date
hereof, payable semiannually, on the _____ day of ________ and _____________ in
each year, commencing with the [________________] or [________________] next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreements referred to below), payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand), at a rate per annum
from time to time equal to ____%.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[_______] or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreements
referred to below.
This Note is one of a series of Senior Notes (herein called the “Series ___
Notes”) issued pursuant to Supplemental Note Purchase Agreements dated as of
_____________ to separate Note Purchase Agreements, dated as of December 4, 2012
(as from time to time amended or supplemented, the “Note Purchase Agreements”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof, together with additional Series of Notes from time to
time issued thereunder (the “Supplemental Notes”, and collectively with the
notes issued under the Note Purchase Agreements, the “Notes”). Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in

90

--------------------------------------------------------------------------------



Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreements.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreements.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreements, but not otherwise.]
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.


STERIS CORPORATION






By     
[Title]

91

--------------------------------------------------------------------------------



FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT


STERIS CORPORATION
5960 HEISLEY ROAD
MENTOR, OHIO 44060‑1834




As of ____________, _____


To Each of the Purchasers
Named in the Supplemental
Purchaser Schedule Attached Hereto


Ladies and Gentlemen:
Reference is made to those certain Note Purchase Agreements, each dated as of
December 4, 2012 between the Company and each of the Initial Purchasers named in
the Initial Purchaser Schedule attached thereto (the “Agreement”). Terms used
but not defined herein shall have the respective meanings set forth in the
Agreement.
As contemplated in Section 2.3 of the Agreement, the Company agrees with you as
follows:
A.    Subsequent Series of Notes. The Company has authorized and will create a
Subsequent Series of Notes to be called the “Series ___ Notes.” Said Series ___
Notes will be dated the date of issue; will bear interest (computed on the basis
of a 360-day year of twelve 30-day months) from such date at the rate of ____%
per annum, payable semiannually in arrears on the ___ day of each _________ and
__________ in each year (commencing _________, _____) until the principal amount
thereof shall become due and payable and shall bear interest on overdue
principal (including any overdue optional prepayment of principal) and premium,
if any, and, to the extent permitted by law, on any overdue installment of
interest at the rate specified therein after the date due for payment, whether
by acceleration or otherwise, until paid; will be expressed to mature on
__________, _____; and will be substantially in the form attached to the
Agreement as Exhibit 1.2 with the appropriate insertions to reflect the terms
and provisions set forth above.
B.    Purchase and Sale of Series ___ Notes. The Company hereby agrees to sell
to each Supplemental Purchaser set forth on the Supplemental Purchaser Schedule
attached hereto (collectively, the “Series ___ Purchasers”) and, subject to the
terms and conditions in the Agreement and herein set forth, each Series ___
Purchaser agrees to purchase from the Company the aggregate principal amount of
the Series ___ Notes set opposite each Series ___ Purchaser’s name in the

92

--------------------------------------------------------------------------------



Supplemental Purchaser Schedule at 100% of the aggregate principal amount. The
sale of the Series ___ Notes shall take place at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00 a.m.
Chicago time, at a closing the (“Series ___ Closing”) on ____________, ____, or
such other date as shall be agreed upon by the Company and each Series ___
Purchaser. At the Series ___ Closing the Company will deliver to each Series ___
Purchaser one or more Series ___ Notes registered in such Series ___ Purchaser’s
name (or in the name of its nominee), evidencing the aggregate principal amount
of Series ___ Notes to be purchased by said Series ___ Purchaser and in the
denomination or denominations specified with respect to such Series ___
Purchaser in the Supplemental Purchaser Schedule attached hereto against payment
of the purchase price thereof by transfer of immediately available funds for
credit to the Company’s account on the date of the Series ___ Closing (the
“Series ___ Closing Date”) (as specified in a notice to each Series ___
Purchaser at least three Business Days prior to the Series ___ Closing Date).
C.    Conditions of Series ___ Closing. The obligation of each Series ___
Purchaser to purchase and pay for the Series ___ Notes to be purchased by such
purchaser hereunder on the Series ___ Closing Date is subject to the
satisfaction, on or before such Series ___ Closing Date, of the conditions set
forth in Section 4 of the Agreement, and to the following additional conditions:
(a)        Except as supplemented, amended or superseded by the representations
and warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Agreement shall be
correct as of the Series __ Closing Date and the Company shall have delivered to
each Series __ Purchaser an Officer’s Certificate, dated the Series __ Closing
Date certifying that such condition has been fulfilled.
(b)    Each Subsidiary Guarantor shall have confirmed in writing that the
Series __ Notes shall be guaranteed by the Subsidiary Guaranty.
(c)        Contemporaneously with the Series __ Closing, the Company shall sell
to each Series __ Purchaser, and each Series __ Purchaser shall purchase, the
Series __ Notes to be purchased by such Series __ Purchaser at the Series __
Closing as specified in the Supplemental Purchaser Schedule.
D.    Prepayments. The Series ___ Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.
(x)    Required Prepayments; Maturity
[to be determined]

93

--------------------------------------------------------------------------------



(y)    Optional and Contingent Prepayments. As provided in Sections 8.2 of the
Agreement.
E.    Purchaser Representations. Each Series ___ Purchaser represents and
warrants that the representations and warranties set forth in Section 6.1 and
6.2 of the Agreement are true and correct on the date hereof with respect to the
purchase of the Series __ Notes by such Series ___ Purchaser.
F.    Series ___ Notes Issued under and Pursuant to Agreement. Except as
specifically provided above, the Series ___ Notes shall be deemed to be issued
under, to be subject to and to have the benefit of all of the terms and
provisions of the Agreement as the same may from time to time be amended and
supplemented in the manner provided therein.

94

--------------------------------------------------------------------------------



The execution hereof by the Series ___ Purchasers shall constitute a contract
among the Company and the Series ___ Purchasers for the uses and purposes
hereinabove set forth. By their acceptance hereof, each of the Series ___
Purchasers shall also be deemed to have accepted and agreed to the terms and
provisions of the Agreement, as in effect on the date hereof.
STERIS CORPORATION
By        
Its
Accepted as of
_________________________
[VARIATION]
By        
Its













95